Exhibit 10.2

Execution

 

 

 

SALE AND SERVICING AGREEMENT

Among

HERCULES FUNDING III, LLC,

as Borrower

And

HERCULES CAPITAL, INC.,

as Originator and Servicer

and

MUFG UNION BANK, N.A.,

as Agent

Dated as of May 5, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1   

1.01 Definitions

     1   

1.02 Other Definitional Provisions

     10   

ARTICLE II CONVEYANCE OF THE PURCHASED ASSETS; BORROWINGS UNDER LOAN AGREEMENT

     11   

2.01 Conveyance of the Purchased Assets; Borrowings

     11   

2.02 Ownership and Possession of Loan Files

     12   

2.03 Books and Records; Intention of the Parties

     12   

2.04 Delivery of Loan Files

     13   

2.05 Acceptance by the Agent of the Loan Files; Certification by the Collateral
Custodian

     13   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     13   

3.01 Representations and Warranties of the Borrower

     13   

3.02 Representations and Warranties of the Originator

     15   

3.03 Representations and Warranties Regarding the Loans

     17   

3.04 Notice of Breach of Representations and Warranties

     17   

3.05 Repurchase of Ineligible Loans

     17   

ARTICLE IV ADMINISTRATION AND SERVICING OF LOANS

     18   

4.01 Appointment of the Servicer

     18   

4.02 Duties and Responsibilities of the Servicer

     19   

4.03 Authorization of the Servicer

     20   

4.04 Collection of Payments

     21   

4.05 [Intentionally Omitted]

     22   

4.06 Realization Upon Defaulted Loans or Charged-Off Loans

     22   

4.07 Maintenance of Insurance Policies

     22   

4.08 Representations and Warranties of the Servicer

     23   

4.09 Covenants of the Servicer

     24   

4.10 The Agent

     26   

4.11 [Intentionally Omitted]

     26   

4.12 [Intentionally Omitted]

     26   

4.13 [Intentionally Omitted]

     27   

4.14 [Intentionally Omitted]

     27   

4.15 [Intentionally Omitted]

     27   

4.16 Payment of Certain Expenses by the Servicer and the Borrower

     27   

4.17 Reports

     27   

4.18 Annual Statement as to Compliance

     28   

4.19 [Intentionally Omitted]

     28   

4.20 Limitation on Liability

     28   

4.21 The Servicer Not to Resign

     28   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

4.22 Access to Certain Documentation and Information Regarding the Transferred
Loans

     29   

4.23 Identification of Records

     29   

ARTICLE V DEPOSITS INTO ACCOUNTS

     29   

5.01 Collection Account

     29   

ARTICLE VI [RESERVED]

     30   

ARTICLE VII COVENANTS

     30   

7.01 Financial and Serviced Portfolio Covenants of Hercules

     30   

7.02 Covenants Regarding Purchased Assets

     31   

ARTICLE VIII INDEMNIFICATION

     32   

8.01 Indemnification; Third Party Claims

     32   

8.02 Relationship of Servicer to the Borrower

     34   

ARTICLE IX SERVICER DEFAULT

     34   

9.01 Servicer Default

     34   

9.02 Appointment of Successor Servicer

     36   

9.03 Waiver of Defaults

     38   

9.04 Accounting Upon Termination of Servicer

     39   

ARTICLE X TERMINATION

     39   

10.01 Termination

     39   

ARTICLE XI MISCELLANEOUS PROVISIONS

     39   

11.01 Amendment

     39   

11.02 Duration of Agreement

     40   

11.03 GOVERNING LAW; JURISDICTION

     40   

11.04 Notices

     40   

11.05 Severability of Provisions

     41   

11.06 No Partnership

     41   

11.07 Counterparts

     41   

11.08 Successors and Assigns

     41   

11.09 Headings

     41   

11.10 Non-Petition Agreement

     41   

11.11 Due Diligence

     42   

11.12 No Reliance

     42   

11.13 Conflicts

     42   

11.14 No Agency

     43   

11.15 Collateral Assignment

     43   

 

-ii-



--------------------------------------------------------------------------------

EXHIBIT A   Form of Servicer Report EXHIBIT B   Form of S&SA Assignment EXHIBIT
C   Form of Loan Schedule EXHIBIT D-1   [RESERVED] EXHIBIT D-2   Form of Final
Collateral Certification EXHIBIT E   Form of Assignment of Mortgage EXHIBIT F  
[RESERVED] EXHIBIT G   Form of Servicer’s Certificate EXHIBIT H   Credit and
Collection Policy

 

-iii-



--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT

This Sale and Servicing Agreement is entered into as of May 5, 2016, among
Hercules Funding III, LLC, a Delaware limited liability company, as Borrower (in
such capacity, the “Borrower”), Hercules Capital, Inc., a Maryland corporation
(“Hercules”), as Originator (in such capacity, the “Originator”) and as Servicer
(in such capacity, the “Servicer”), and MUFG Union Bank, N.A., formerly known as
Union Bank, N.A., as Agent for Lenders under the Loan Agreement (as hereinafter
defined) (in such capacity, the “Agent”).

RECITALS:

A. On the date hereof, the Borrower, the Agent and the Lenders party thereto
have entered into the Loan Agreement, pursuant to which the Lenders have agreed
to make certain loans to the Borrower from time to time on the terms and
conditions set forth therein.

B. In connection with the transaction contemplated by the Loan Agreement, the
parties hereto have agreed to enter into this Agreement.

W I T N E S S E T H:

In consideration of the mutual agreements herein contained, the parties hereto
hereby agree as follows for the benefit of each of them and for the benefit of
the Agent and Lenders:

ARTICLE I

DEFINITIONS

1.01 Definitions.

All capitalized terms used but not defined in this Agreement shall have the
meanings assigned thereto in the Loan Agreement. Whenever used in this
Agreement, the following words and phrases shall have the following meanings:

“1940 Act”: The Investment Company Act of 1940, as amended, and the rules and
regulations promulgated thereunder.

“Accepted Servicing Practices”: The servicing practices and collection
procedures of the Servicer that are in accordance with the applicable Obligor
Loan Documents and Applicable Law and which are consistent with the higher
standard of (i) customary servicing practices of prudent institutions which
service loans or other financial assets similar to the Transferred Loans for
their own account or for the account of others and (ii) the same care, skill,
prudence and diligence with which the Servicer services and administers loans or
other financial assets which are similar to the Transferred Loans serviced or
administered pursuant to this Agreement, for its own account or for the account
of others.

“Accreted Interest”: The accrued interest on a PIK Loan that is added to the
principal amount of such PIK Loan instead of being paid as it accrues.



--------------------------------------------------------------------------------

“Advance Rate: On any date a percentage equal to 50%.

“Affiliate”: With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing; provided, that in the case of the
Servicer or any Subsidiary, “Affiliate” shall not include any Person that is a
Portfolio Investment.

“Agent”: MUFG Union Bank, N.A., as Agent for the Lenders under the Loan
Agreement, or any successor Agent under the Loan Agreement.

“Aggregate Outstanding Loan Balance”: As of any date of determination, the sum
of the Outstanding Loan Balances of all Eligible Loans included as part of the
Collateral on such date minus the Outstanding Loan Balance of all Charged-Off
Loans included as part of the Collateral (and specifically excluding all
Ineligible Loans) on such date.

“Agreement”: This Sale and Servicing Agreement, as it may be amended and
supplemented from time to time.

“Applicable Law”: For any Person or property of such Person, all existing and
future applicable laws, rules, regulations (including proposed, temporary and
final income tax regulations), statutes, treaties, codes ordinances, permits,
certificates, orders and licenses of and interpretations by any Governmental
Authority (including, without limitation, usury laws, predatory lending laws,
the Federal Truth in Lending Act, and Regulation Z and Regulation B of the
Federal Reserve Board), and applicable judgments, decrees, injunctions, writs,
orders, or line action of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

“Assignment of Mortgage”: As to each Loan secured by an interest in real
property, one or more collateral assignments, notices of transfer or equivalent
instruments, each in recordable form and sufficient under the laws of the
relevant jurisdiction to reflect the transfer as collateral of the related
mortgage, deed of trust, security deed, immovable hypothec, deed of hypothec or
similar security instrument and all other documents related to such Loan to the
Borrower and to grant a perfected Lien thereon by the Borrower in favor of the
Agent, on behalf of the Lender Group, each such Assignment of Mortgage to be
substantially in the form of Exhibit E hereto.

“Availability”: Has the meaning set forth in the Loan Agreement.

“Bankruptcy Code”: Title 11 of the United States Code.

“Bankruptcy Event”: With respect to a Person, shall be deemed to have occurred
if either:

(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court seeking the liquidation, reorganization,
debt

 

 

2



--------------------------------------------------------------------------------

arrangement, dissolution, winding up, or composition or readjustment of debts of
such Person, the appointment of a trustee, receiver, custodian, liquidator,
assignee, sequestrator or the like for such Person or for all or substantially
all of its assets, or any similar action with respect to such Person under any
law relating to bankruptcy, insolvency, reorganization, winding up or
composition or adjustment of debts, and such case or proceeding shall continue
undismissed or unstayed, and in effect, for a period of 60 consecutive days; or
an order for relief in respect of such Person shall be entered in an involuntary
case or proceeding under any such law now or hereafter in effect; or

(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its assets, or shall make any general assignment for
the benefit of creditors, or shall fail to, or admit in writing its inability
to, pay its debts generally as they become due, or, if a corporation or similar
entity, its board of directors shall vote to implement any of the foregoing.

“Bankruptcy Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, composition or adjustment of
debts or similar debtor relief laws from time to time in effect affecting the
rights of creditors generally.

“Bankruptcy Proceeding”: Any case, action or proceeding before any Governmental
Authority relating to a Bankruptcy Event.

“Borrower”: Hercules Funding III, LLC, a Delaware limited liability company.

“Charged-Off Loan”: Any Transferred Loan (i) that is 180 days or more past due
with respect to any interest or principal payment, (ii) as to which a Bankruptcy
Event has occurred with respect to the related Obligor, (iii) as to which the
related Obligor has suffered any Material Adverse Change, (iv) that is or should
be written off as uncollectible by the Servicer in accordance with the Credit
and Collection Policy, (v) that has been placed on non-accrual status by the
Servicer in accordance with the Credit and Collection Policy, (vi) all or any
portion of which has been converted into or exchanged for an Equity Security
(other than conversions that have resulted in a fair market value of the Equity
Security that is in excess of such converted amount) or (vii) has been sold for
less than its Outstanding Loan Balance upon foreclosure or upon exercise of
remedies, provided, that only the portion of the Transferred Loan not recouped
in such sale shall be deemed to be “charged-off” for purposes of clause (vii).

“Collections”: (a) All cash collections or other cash proceeds received by the
Borrower or by the Servicer or the Originator on behalf of the Borrower from any
source in payment of any amounts owed in respect of a Transferred Loan,
including, without limitation, Interest Collections, Principal Collections,
Insurance Proceeds, and all Recoveries, (b) all amounts received by the Borrower
in connection with the removal of a Transferred Loan from the Collateral
pursuant to Section 3.05 and (c) any other funds received by or on behalf of the
Borrower with respect to any Transferred Loan or Related Property, but
excluding, in the case of (a), (b) or (c), as applicable, amounts in respect of
any Retained Interest and Excluded Amounts.

 

3



--------------------------------------------------------------------------------

“Commission”: The Securities and Exchange Commission.

“Continued Errors”: Has the meaning set forth in Section 9.02(d) hereof.

“Credit and Collection Policy”: Means, with respect to the initial Servicer, the
written credit and collection policies and procedures of the Originator and
Servicer attached hereto as Exhibit H, as such policies and procedures may be
amended or supplemented from time to time in compliance with Section 4.09(f) and
with respect to a Successor Servicer, the written credit and collection policies
and procedures of such Successor Servicer as shall be approved by the Agent from
time to time.

“Default”: Any occurrence that is, or with notice or the lapse of time or both
would become, an Event of Default.

“Eligible Loan”: On any date of determination, any Transferred Loan which both
(a) complies with the representations and warranties set forth in Section 3.03
and (b) is an Eligible Note Receivable under the Loan Agreement.

“Eligible Servicer”: (x) Hercules or (y) any other Person to which the Agent may
consent in writing.

“Equity Security”: Any equity security or other obligation or security that does
not entitle the holder thereof to receive periodic payments of interest and one
or more installments of principal.

“Errors”: Has the meaning set forth in Section 9.02(d) hereof.

“Event of Default”: Either a Servicer Default or an “Event of Default” under the
Loan Agreement.

“Exchange Act”: The Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

“Fee Letter”: Has the meaning provided in the Loan Agreement.

“Final Collateral Certification”: The certification in the form of Exhibit D-2
hereto prepared by the Agent or, if a Collateral Custodian has been appointed,
the Collateral Custodian.

“Indemnified Parties”: Has the meaning set forth in Section 8.01(c) hereof.

“Ineligible Loan”: Shall have the meaning given such term in Section 3.05(b)(i).

“Initial Collateral Certification”: The certification in the form of Exhibit D-1
hereto prepared by Agent or, if a Collateral Custodian has been appointed, the
Collateral Custodian.

 

 

4



--------------------------------------------------------------------------------

“Insurance Policy”: With respect to any Transferred Loan included in the
Collateral, an insurance policy covering physical damage to or loss to any
assets or Related Property of the Obligor securing such Transferred Loan.

“Insurance Proceeds”: Any amounts payable or any payments made to the Borrower
or to the Servicer on its behalf under any Insurance Policy.

“Intangible Assets”: With respect to any Person, that portion of the book value
of all of such Person’s assets that would be treated as intangibles under GAAP.

“Interest Collections”: Any and all amounts received with respect to a
Transferred Loan from or on behalf of the related Obligor that are deposited
into the Collection Account, or received by the Borrower or by the Servicer or
Originator on behalf of the Borrower in respect of Transferred Loans, not
constituting Principal Collections, and, solely for the purposes of calculating
the Portfolio Yield, any and all amounts accrued in respect of any fees (but
only to the extent such fees are not part of the Retained Interest or were not
received during such Interest Period) owed by any Obligor in respect of any
Transferred Loan.

“Loan”: Any Note Receivable, including monies due and owing thereon and all
Interest Collections, Principal Collections and other amounts received from time
to time with respect to such Note Receivable and all proceeds thereof.

“Loan Agreement”: The Loan and Security Agreement among the Agent, the Lenders,
and the Borrower, dated as of May 5, 2016, as it may be amended or supplemented
from time to time.

“Loan File”: With respect to any Loan, each of the Obligor Loan Documents
related thereto as reflected on the Collateral Loan Checklist accompanying such
File.

“Loan Schedule”: The schedule of Loans conveyed to the Borrower on each Transfer
Date and delivered to the Agent and the Collateral Custodian in connection with
each sale and assignment of Purchased Assets under Section 2.01 from time to
time or as new Loans are contributed to the Borrower, in substantially the form
as set forth in Exhibit C hereto.

“Loan Tape”: Has the meaning set forth in the Section 4.13(b)(ii).

“Material Credit and Collection Policy Change”: Any change or modification to,
or waiver of any term or condition of, the Credit and Collection Policy, if such
change, modification or waiver could reasonably be expected to be adverse in any
material respect to the Lenders or the Collateral.

“Obligor”: With respect to any Loan, the Person or Persons obligated to make
payments pursuant to such Loan, including any guarantor thereof.

“Obligor Loan Documents”: With respect to any Loan, each related promissory note
(if any) and any related loan agreement, security agreement, mortgage, moveable
or immoveable hypothec, deed of hypothec, assignments, guarantees, note purchase
agreement, intercreditor and/or subordination agreement, and UCC financing
statements and continuation statements

 

5



--------------------------------------------------------------------------------

(including amendments or modifications thereof) executed by the Obligor thereof
or by another Person on the Obligor’s behalf in respect of such Loan and each
related promissory note (if any), including, without limitation, general or
limited guaranties and, for each Loan secured by real property an Assignment of
Mortgage, and for each promissory note (if any), an assignment (which may be by
allonge), in blank, signed by an officer of the Originator.

“Officer’s Certificate”: A certificate signed by a Responsible Officer of the
Person delivering such certificate, in each case as required by this Agreement.

“Opinion of Counsel”: A written opinion of counsel who may be employed by the
Servicer, the Borrower, the Originator or any of their respective Affiliates, in
form and substance satisfactory to the Agent.

“Originator”: Hercules and its permitted successors and assigns.

“Originator Indemnified Party”: Has the meaning set forth in Section 8.01(c)
hereof.

“Outstanding Loan Balance”: With respect to any Loan, as of any date of
determination, the total remaining amounts of principal payable by the Obligor
thereof, excluding principal payments in respect of Accreted Interest.

“PIK Loan”: A Loan which provides for a portion of the interest that accrues
thereon to be added to the principal amount of such Loan for some period of time
prior to such Loan requiring the current cash payment of such interest on a
monthly or quarterly basis, which cash payment shall be treated as Interest
Collections at the time it is received.

“Portfolio Investment”: Any investment made by the Originator in the ordinary
course of business in a Person that is accounted for under GAAP as a portfolio
investment of the Originator.

“Predecessor Servicer Work Product”: Has the meaning set forth in
Section 9.02(d) hereof.

“Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding.

“Purchased Assets”: All right, title and interest, whether now owned or
hereafter received, acquired or arising, and wherever located, of the Originator
in and to the property described in clauses (i) through (ix) below and all
accounts, cash and currency, chattel paper, tangible chattel paper, electronic
chattel paper, copyrights, copyright licenses, other intellectual property
rights, equipment, fixtures, contract rights, general intangibles, instruments,
certificates of deposit, certificated securities, uncertificated securities,
financial assets, securities entitlements, commercial tort claims, deposit
accounts, inventory, investment property, letter-of-credit rights,

 

6



--------------------------------------------------------------------------------

software, supporting obligations, accessions, and other property consisting of,
arising out of, or related to any of the following (in each case excluding the
Retained Interest and the Excluded Amounts):

(i) the Transferred Loans, and all monies due or to become due in payment of
such Transferred Loans on and after the related Transfer Date, including but not
limited to all Collections and all obligations owed to the Originator by the
applicable Obligor in connection with the Transferred Loans;

(ii) any Related Property securing or purporting to secure the Transferred Loans
(to the extent the Originator has been granted a Lien thereon) including the
related security interest granted by the Obligor under the Transferred Loans,
and all proceeds from any sale or other disposition of such Related Property;

(iii) all security interests, Liens, guaranties, warranties, letters of credit,
accounts, bank accounts, mortgages or other encumbrances and property subject
thereto from time to time purporting to secure payment of any Transferred Loan,
together with all Code financing statements or similar filings relating thereto;

(iv) all claims (including “claims” as defined in Bankruptcy Code § 101(5)),
suits, causes of action, and any other right of the Originator, whether known or
unknown, against the related Obligors, if any, or any of their respective
Affiliates, agents, representatives, contractors, advisors, or any other Person
that in any way is based upon, arises out of or is related to any of the
foregoing, including, to the extent permitted to be assigned under Applicable
Law, all claims (including contract claims, tort claims, malpractice claims, and
claims under any law governing the purchase and sale of, or indentures for,
securities), suits, causes of action, and any other right of the Originator
against any attorney, accountant, financial advisor, or other Person arising
under or in connection with the related Obligor Loan Documents;

(v) all cash, securities, or other property, and all setoffs and recoupments,
received or effected by or for the account of the Originator under such
Transferred Loans (whether for principal, interest, fees, reimbursement
obligations, or otherwise) after the related Transfer Date, including all
distributions obtained by or through redemption, consummation of a plan of
reorganization, restructuring, liquidation, or otherwise of any related Obligor
or the related Obligor Loan Documents, and all cash, securities, interest,
dividends, and other property that may be exchanged for, or distributed or
collected with respect to, any of the foregoing;

(vi) all Insurance Policies;

(vii) the Obligor Loan Documents with respect to such Transferred Loans;

(viii) all Warrant Assets with respect to Transferred Loans; and

(ix) the proceeds of each of the foregoing.

 

7



--------------------------------------------------------------------------------

“Record Date”: With respect to each Payment Date, the 10th day occurring after
such Payment Date, commencing June, 2016.

“Recoveries”: With respect to any Defaulted Loan or Charged-Off Loan, proceeds
of the sale of any Related Property, proceeds of any related Insurance Policy,
and any other recoveries with respect to such Transferred Loan and Related
Property, and amounts representing late fees and penalties, net of liquidation
expenses and amounts, if any, received that are required to be refunded to the
Obligor on such Transferred Loan.

“Related Property”: With respect to any Loan transferred to Borrower pursuant to
this Agreement, all of the Originator’s and/or Borrower’s rights, title,
interests, remedies, powers and privileges (i) under the related Obligor Loan
Documents and each document contained in the Loan File related to such Loan,
(ii) in and to all security interests or Liens and property subject thereto from
time to time purporting to secure payment of such Loan and all contract rights,
rights to payment of money and insurance claims related to such Loan, (iii) in
other agreements or arrangements of whatever character (including, without
limitation, guaranties, letters of credit, letter-of-credit rights, supporting
obligations or other credit support) from time to time supporting or securing
payment of such Loan under any agreement related to such Loan or otherwise and
all rights under warranties or indemnities thereunder, (iv) any Code financing
statements filed against the related Obligor securing repayment of such Loan,
(vi) all Code financing statements filed by the Borrower against the Loan,
(v) all Records and all other instruments and rights relating to such Loan and
all Collections relating thereto, (vi) all payments by the related Obligor and
any guarantor of such Loan in respect of such Loan, (vii) all proceeds of such
Loan and (viii) all proceeds of any of the foregoing items (i) through (vii).

“Released Amounts”: With respect to any payment or Collection received with
respect to any Transferred Loan on any Business Day (whether such payment or
Collection is received by the Servicer, the Originator or the Borrower), an
amount equal to that portion of such payment or collection constituting Excluded
Amounts or Retained Interest.

“Replaced Loan”: Defined in Section 3.05(a).

“Responsible Officer”: When used with respect to:

(a) the Collateral Custodian, any officer within the Corporate Trust Office of
such Person, including any Vice President, Assistant Vice President, Secretary,
Assistant Secretary or any other officer of such Person customarily performing
functions similar to those performed by any of the above designated officers and
also, with respect to a particular matter, any other officer to whom such matter
is referred because of such officer’s knowledge of and familiarity with the
particular subject;

(b) the Agent, or any Affiliate of the Agent, any Vice President of such Person;
and

(c) the Borrower, the Servicer, the Originator or any Affiliate of any of them,
the Controller, the President, the Chief Financial Officer, the Chief Credit
Officer, the Chief Legal Officer, any Associate General Counsel, any Vice
President or the Treasurer of such Person.

 

8



--------------------------------------------------------------------------------

“Retransfer Price”: With respect to any Ineligible Loan, as of any date of
determination, the sum of the Outstanding Loan Balance of such Ineligible Loan
as of such date and all accrued but unpaid interest thereon as of such date.

“S&SA Assignment”: An assignment of Purchased Assets from the Originator to the
Borrower pursuant to this Agreement, in the form of Exhibit B hereto.

“Sales Price”: In respect of any particular Purchased Asset as of any date, a
dollar amount equal to the fair market value of such Purchased as determined by
the Originator and the Borrower as of such date.

“Scheduled Payment”: On any date, with respect to any Transferred Loan, each
monthly or quarterly payment (whether principal, interest or principal and
interest) scheduled to be made by the related Obligor after such date under the
terms of such Transferred Loan.

“Securities Act”: The Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Servicer”: Hercules, in its capacity as the servicer hereunder, or any
successor appointed as herein provided.

“Servicer Default”: Has the meaning set forth in Section 9.01 hereof.

“Servicer Indemnified Party”: Has the meaning set forth in Section 8.01(a)
hereof.

“Servicer Report”: A report substantially in the form of Exhibit A hereto, to be
delivered as contemplated by Section 4.17(a).

“Servicing Fee”: For each Payment Date, an amount equal to the sum of the
products, for each day during the related Interest Period, of (a) a fraction,
the numerator of which is the sum of (i) the Aggregate Outstanding Loan Balance
as of the first day of such Interest Period plus (ii) the Aggregate Outstanding
Loan Balance as of the last day of such Interest Period, and the denominator of
which is two, (b) the Servicing Fee Rate, and (c) a fraction, the numerator of
which is 1 and the denominator of which is 360.

“Servicing Fee Rate”: A rate equal to 1.0% per annum.

“Servicing Records”: All documents, books, records and other information
(including, without limitation, computer programs, tapes, disks, data processing
software and related property rights) prepared and maintained by the Servicer
with respect to the Loans, any item of Related Property and the related
Obligors, other than the Obligor Loan Documents.

“State”: Any one of the states of the United States of America or the District
of Columbia.

 

9



--------------------------------------------------------------------------------

“Successor Servicer”: Defined in Section 9.02(a).

“Termination Date”: The earliest of (i) the date designated as such by the Agent
in its sole discretion by written notice to the Servicer following the
occurrence of an Event of Default, (ii) the date upon which this Agreement
terminates pursuant to Section 10.01 or (iii) the date of the occurrence of a
Bankruptcy Event with respect to the Servicer or the Borrower.

“Third Party Claim”: Has the meaning set forth in Section 8.01(d) hereof.

“Transfer”: Has the meaning set forth in Section 2.08 hereof.

“Transfer Date”: With respect to each Transferred Loan, the date specified as
the “Transfer Date” in the related S&SA Assignment, on and after which such
Transferred Loan, all Related Property related thereto, and Collections on such
Transferred Loan shall be included as part of the Collateral.

“Transferred Loans”: Each Loan that is sold or contributed to the Borrower by
the Originator hereunder; provided, that the term Transferred Loan shall not
include any Retained Interests or Excluded Amounts.

“Transition Costs”: Has the meaning set forth in Section 9.02(a) hereof.

“UCC Assignment”: A financing statement meeting the requirements of the Code of
the relevant jurisdiction to reflect an assignment of a secured party’s interest
in collateral.

“UCC Financing Statement”: A financing statement meeting the requirements of the
Code of the relevant jurisdiction.

“Underlying Note”: Each promissory note (if any) of an Obligor evidencing a
Loan.

“Warrant Asset”: Means any equity purchase warrants or similar rights
convertible into or exchangeable or exercisable for any equity interests
received by Hercules as an “equity kicker” from the Obligor in connection with
such Transferred Loan; provided that (a) the term Warrant Asset shall in no
event include the right of Hercules to participate as an investor in future
equity financings by an Obligor, and (b) in no case may Warrant Assets include
any mandatory funding or purchase requirement of any sort or type.

1.02 Other Definitional Provisions.

(a) Any agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, modified or supplemented and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein; references to a Person
are also to its permitted successors and assigns.

(b) All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

 

 

10



--------------------------------------------------------------------------------

(c) As used in this Agreement and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in this
Agreement or in any such certificate or other document, and accounting terms
partly defined in this Agreement or in any such certificate or other document to
the extent not defined, shall have the respective meanings given to them under
GAAP. To the extent that the definitions of accounting terms in this Agreement
or in any such certificate or other document are inconsistent with the meanings
of such terms under GAAP, the definitions contained in this Agreement or in any
such certificate or other document shall control.

(d) The words “hereof,” “herein,” “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Article, Section, Schedule and Exhibit
references contained in this Agreement are references to Articles, Sections,
Schedules and Exhibits in or to this Agreement unless otherwise specified; and
the term “including” shall mean “including without limitation.”

(e) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.

ARTICLE II

CONVEYANCE OF THE PURCHASED ASSETS;

BORROWINGS UNDER LOAN AGREEMENT

2.01 Conveyance of the Purchased Assets; Borrowings.

(a) Conveyance of the Purchased Assets. (i) On each Transfer Date, upon the
mutual agreement of the Originator and the Borrower and in consideration of the
payment of the Sales Price therefor the Originator hereby sells and assigns to
the Borrower, without recourse, but subject to the other terms and provisions of
this Agreement, all of the right, title and interest of the Originator in and to
the Purchased Assets identified in the applicable S&SA Assignment and the
related Loan Schedule, and all proceeds of the foregoing. Substantially
contemporaneously with such sale and assignment, the Borrower shall pay or cause
to be paid to the Originator (or to such other Person as may be specified by the
Originator) the Sales Price in respect of such Purchased Assets in a combination
of (i) immediately available funds and (ii) if the Borrower does not have
sufficient funds to pay the full amount of the purchase price, by means of a
capital contribution by the Originator to the Borrower.

(i) On each Transfer Date, the Borrower hereby purchases, and acknowledges the
conveyance to it, of the Purchased Assets identified in the applicable S&SA
Assignment and the related Loan Schedule, receipt of which is hereby
acknowledged by the Borrower. Concurrently with such delivery, as of the
applicable Transfer Date, the Borrower automatically grants a security interest
in the Purchased Assets identified in the applicable S&SA Assignment and the
related Loan Schedule (a copy of which has or will concurrently therewith be
delivered to the Agent) to the Agent pursuant to the Loan Agreement as security
for the Borrower’s Obligations under the Loan Agreement and the other Loan
Documents.

 

11



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary herein, in no event shall the
Borrower be required to purchase the Purchased Assets identified in any S&SA
Assignment and the related Loan Schedule on any Transfer Date.

(iii) The Originator shall, at its own expense, within one Business Day
following each Transfer Date, indicate in its computer files that the Purchased
Assets identified in the applicable S&SA Assignment and the related Loan
Schedule have been sold to the Borrower pursuant to this Agreement.

(iv) The parties intend that each of the conveyances contemplated hereby shall
be sales from the Originator to the Borrower or, to the extent set forth in
Section 2.01(a) hereof, capital contributions, of all of the Originator’s right,
title and interest in and to the related Purchased Assets. Notwithstanding the
foregoing, if and to the extent the transfer of any Purchased Asset is for any
purpose characterized as a collateral transfer for security or the transaction
is characterized as a financing transaction or a loan, the Originator hereby
grants to the Borrower a first priority security interest in all of the
Originator’s right, title and interest in, to and under all of the Purchased
Assets, whether now existing or hereafter created or arising, to secure a loan
in an amount equal to all obligations owed to the Borrower by the Originator
under this Agreement. Upon the occurrence of an event following which the
Borrower shall be permitted to sell the Purchased Assets, the Borrower shall
have all of the rights and remedies of a secured party under the Code. Upon the
occurrence of any such event, the Originator shall have all the rights of a
debtor granting a lien under the Code. This Agreement shall constitute a
security agreement under Applicable Law and the Borrower shall have all the
rights and remedies of a secured party under the Code and other Applicable Law.

2.02 Ownership and Possession of Loan Files.

With respect to each Loan, as of the related Transfer Date, the ownership of the
related Obligor Loan Documents shall be vested in the Borrower as part of the
Collateral to secure the Obligations, and a security interest in the related
Obligor Loan Documents shall be granted and pledged to the Agent pursuant to the
Loan Agreement, and the Collateral Custodian shall take possession of the Loan
Files as contemplated in Section 2.04 hereof.

2.03 Books and Records; Intention of the Parties.

On or prior to the Closing Date, the Originator shall, at such party’s sole
expense, cause to be filed Code Financing Statements in form and substance
satisfactory to the Borrower and Agent naming the Borrower (or an agent acting
on behalf of the Borrower) as “secured party” and describing the Purchased
Assets being sold by the Originator to the Borrower with the office of the
Secretary of State of the state in which the Originator is “located” for purpose
of the applicable Code and in any other jurisdictions as shall be necessary to
perfect a security interest in the Purchased Assets. The Originator hereby
authorizes the Borrower (or its designee), on the Originator’s behalf, to file
any additional financing statement or continuation statements, and amendments to
financing statements, in any jurisdictions and with any filing office as the
Borrower may determine, in its sole discretion, are necessary or advisable to
perfect (or maintain) the security interest granted to the Borrower in
connection herewith. Such financing

 

12



--------------------------------------------------------------------------------

statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as the Borrower may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Borrower in connection
herewith.

2.04 Delivery of Loan Files.

(a) The Originator shall, with respect to each Loan subject to a Transfer, as of
the related Transfer Date, no less than two (2) Business Days preceding the
related Transfer Date, deliver or cause to be delivered to the Collateral
Custodian, as the designated agent of the Agent, a Collateral Loan Checklist for
each Loan and a Loan File for each Loan containing each Required Asset Document
for such Loan.

2.05 Acceptance by the Agent of the Loan Files; Certification by the Collateral
Custodian.

(a) Based on the Final Collateral Certification received by the Agent from the
Collateral Custodian and as of the date of delivery thereof, the Agent will
acknowledge receipt of the Loan Files delivered to the Collateral Custodian on
behalf of the Agent, pursuant to Section 2.04 and declares that it holds and
will continue to hold directly the Obligor Loan Documents and any amendments,
replacements or supplements thereto and all other assets constituting the
Collateral delivered to it for the use and benefit of the Lender Group.

(b) In performing its reviews of the Obligor Loan Documents, neither the Agent
nor the Collateral Custodian shall have any responsibility to determine the
genuineness of any document contained therein and any signature thereon. Neither
the Agent nor the Collateral Custodian, shall have any responsibility for
determining whether any document is valid and binding, whether the text of any
assignment or endorsement is in proper or recordable form, whether any document
has been recorded in accordance with the requirements of any applicable
jurisdiction or whether a blanket assignment is permitted in any applicable
jurisdiction.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.01 Representations and Warranties of the Borrower.

The Borrower hereby represents, warrants and covenants to the other parties
hereto and the Lenders that as of the Closing Date and as of each Transfer Date:

(a) The Borrower is duly organized and existing and in good standing under the
laws of the jurisdiction of its organization and qualified to do business in any
state where the failure to be so qualified reasonably could be expected to have
a Material Adverse Change. The Borrower has all requisite power and authority to
own and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, and to enter into the Loan Documents to which it is a
party;

 

13



--------------------------------------------------------------------------------

(b) The execution and delivery by the Borrower of each Loan Document to which
the Borrower is a party and its performance of and compliance with all of the
terms thereof will not violate the Borrower’s organizational documents or
conflict with, result in a breach of, or constitute (with due notice or lapse of
time or both) a default under any material contractual obligation of the
Borrower;

(c) The execution, delivery, and performance by Borrower of this Agreement and
the other Loan Documents to which it is a party have been duly authorized by all
necessary action on the part of the Borrower; each Loan Document to which it is
a party, assuming due authorization, execution and delivery by the other party
or parties thereto, constitutes a valid, legal and binding obligation of the
Borrower, enforceable against it in accordance with the terms thereof, except as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other similar laws relating to or affecting the
rights of creditors generally, and by general equity principles (regardless of
whether such enforcement is considered in a proceeding in equity or at law);

(d) The execution and delivery by the Borrower of each Loan Document to which
the Borrower is a party and its performance and compliance with the terms of
each Loan Document to which the Borrower is a party will not violate any
provision of federal, state, or local law or regulation applicable to the
Borrower, the Governing Documents of Borrower, or any order, judgment, or decree
of any court or other Governmental Authority binding on the Borrower to the
extent such violation would reasonably be expected to result in a Material
Adverse Change;

(e) There are no actions, suits, or proceedings pending or, to the best
knowledge of Borrower, threatened, against Borrower, that could reasonably be
expected to result in a Material Adverse Change;

(f) No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Borrower of, or compliance by the Borrower with, any of the Loan Documents to
which the Borrower is a party, or for the consummation of the transactions
contemplated by any of the Loan Documents to which the Borrower is a party,
except for such consents, approvals, authorizations and orders, if any, that
have been obtained prior to such date;

(g) The Borrower is Solvent;

(h) The Borrower will have good and indefeasible title to each item in the
Purchased Assets, free and clear of Liens except for Permitted Liens;

(i) [reserved];

(j) All factual information (taken as a whole) furnished by or on behalf of
Borrower, in writing to Agent or any Lender (including all information contained
in the Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement, the other Loan Documents, or any transaction
contemplated herein or therein is true and accurate, in all material respects,
on the date as of which such information is dated or

 

14



--------------------------------------------------------------------------------

certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided;

(k) The Borrower is not required to be registered as an “investment company,”
under the 1940 Act;

(l) The Borrower’s principal place of business and chief executive offices are
located at 400 Hamilton Avenue, Suite 310, Palo Alto, California 94301, or at
such other address as shall be designated by such party in a written notice to
the other parties hereto; and

3.02 Representations and Warranties of the Originator.

The Originator hereby represents and warrants to the other parties hereto and
the Lenders that as of the Closing Date and as of each Transfer Date after the
Closing Date:

(a) The Originator is a corporation duly organized and existing and in good
standing under the laws of the jurisdiction of its organization and qualified to
do business in any state where the failure to be so qualified reasonably could
be expected to have a Material Adverse Change. The Borrower has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party;

(b) The execution and delivery by the Originator of each Loan Document to which
it is a party and its performance of and compliance with the terms thereof will
not violate the Originator’s Governing Documents, conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any material contractual obligation of the Originator;

(c) The execution, delivery, and performance by the Originator of this Agreement
and the other Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of the Originator; each Loan Document to which
it is a party, assuming due authorization, execution and delivery by the other
party or parties thereto, constitutes a valid, legal and binding obligation of
the Originator, enforceable against it in accordance with the terms thereof,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other similar laws relating to or
affecting the rights of creditors generally, and by general equity principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law);

(d) The execution and delivery by the Originator of each Loan Document to which
the Originator is a party and its performance and compliance with the terms of
each Loan Document to which the Originator is a party will not violate any
provision of federal, state, or local law or regulation applicable to the
Originator, the Governing Documents of Originator, or any order, judgment, or
decree of any court or other Governmental Authority binding on the Originator to
the extent such violation would reasonably be expected to result in a Material
Adverse Change;

 

15



--------------------------------------------------------------------------------

(e) There are no actions, suits, or proceedings pending or, to the best
knowledge of Originator, threatened, against Originator, that could reasonably
be expected to result in a Material Adverse Change;

(f) No consent, approval, authorization or order of any court or governmental
agency or body is required for: (1) the execution, delivery and performance by
the Originator of, or compliance by the Originator with, any Loan Document to
which it is a party, (2) the sale and contribution of the Purchased Assets to
the Borrower, or (3) the consummation of the transactions required of it by any
Loan Document to which it is a party, except such as shall have been obtained
before such date, other than: (A) the filing or recording of financing
statements, instruments of assignment and other similar documents necessary in
connection with the sale of the Purchased Assets to the Borrower, (B) such
consents, approvals, authorizations, qualifications, registrations, filings or
notices as have been obtained or made and (C) where the lack of such consent,
approval, authorization, qualification, registration, filing or notice would not
reasonably be expected to result in a material adverse effect on its performance
hereunder;

(g) Immediately prior to the sale of the Purchased Assets to the Borrower, the
Originator had good and valid title to the Purchased Assets sold by it on such
date free and clear of all Liens other than any Lien released contemporaneously
with such sale;

(h) The Originator is Solvent;

(i) The Originator has transferred the Purchased Assets transferred by it on
each Transfer Date without any intent to hinder, delay or defraud any of its
creditors;

(j) The Originator has received fair consideration and reasonably equivalent
value in exchange for the Purchased Assets sold and contributed by it on each
Transfer Date to the Borrower;

(k) The Originator has not dealt with any broker or agent or other Person who
might be entitled to a fee, commission or compensation in connection with the
transaction contemplated by this Agreement;

(l) The Originator’s principal place of business and chief executive offices are
located at 400 Hamilton Avenue, Suite 310, Palo Alto, California 94301 or at
such other address as shall be designated by such party in a written notice to
the other parties hereto;

(m) The Originator and the Servicer acknowledge and agree that the Servicing Fee
represents reasonable compensation for the performance of the servicing duties
hereunder and that the entire Servicing Fee shall be treated by the Servicer and
the Originator, for accounting purposes, as compensation for the servicing and
administration of the Transferred Loans pursuant to this Agreement; and

(n) The Originator is in compliance with the financial covenants set forth in
Section 7.01.

It is understood and agreed that the representations and warranties set forth in
this Section 3.02 shall survive each Transfer Date and the delivery of the
respective Loan Files to the

 

16



--------------------------------------------------------------------------------

Collateral Custodian as the agent of the Agent, and shall inure to the benefit
of the Agent, the Lenders, the Servicer, and the Borrower. Upon discovery by the
Originator, the Servicer, the Borrower, or the Agent of a breach of any of the
foregoing representations and warranties that materially and adversely affects
the value of any item of Collateral or the interests of the Lender Group in any
item of Collateral, the party discovering such breach shall give prompt written
notice to the other parties. The fact that Agent or any Lender has conducted or
has failed to conduct any partial or complete due diligence investigation of the
Loan Files shall not affect any rights of the Lender Group under this Agreement.

3.03 Representations and Warranties Regarding the Loans.

The Originator hereby represents and warrants, to the Borrower and to the Agent,
for the benefit of the Lender Group, that as of the Closing Date with respect to
each Loan sold or contributed to the Borrower on the Closing Date, if any, and
as of each Transfer Date with respect to each Loan sold or contributed to the
Borrower on each Transfer Date after the Closing Date, that:

(a) such Loan qualified as an Eligible Note Receivable in all respects; and

(b) any applicable taxes in connection with the transfer of such Loan have been
paid and the Obligor has been given any assurances (including with respect to
the payment of transfer taxes and compliance with securities laws) required by
the Obligor Loan Documents in connection with the transfer of the Loan.

It is understood and agreed that the representations and warranties set forth
herein shall survive delivery of the respective Loan Files to the Borrower
and/or Collateral Custodian and the sale of the applicable Note Receivable to
Borrower, and shall inure to the benefit of the Borrower, Agent and Lender
Group, as applicable, and their successors and assigns, notwithstanding any
restrictive or qualified endorsement or assignment.

3.04 Notice of Breach of Representations and Warranties. It is understood and
agreed that the representations and warranties set forth in Section 3.03 shall
survive the conveyance of the Purchased Assets to the Borrower and the grant by
the Borrower of a security interest in the Collateral to the Agent, as
applicable. Upon discovery by the Servicer, the Originator, the Collateral
Custodian the Borrower, or the Agent of a breach of any of such representations
and warranties or the representations and warranties of the Originator set forth
in Section 3.02 or 3.03, which breach materially and adversely affects the value
or enforceability of all or any portion of the Purchased Assets or the interests
of the Lender Group in all or any portion of the Collateral, any party
discovering such breach shall give prompt written notice to the others.

3.05 Repurchase of Ineligible Loans.

(a) [Intentionally Omitted].

(b) Repurchase of Ineligible Loans.

(i) In the event of a breach of any representation or warranty set forth in
Section 3.03 with respect to a Transferred Loan (or the Related Property and
other

 

17



--------------------------------------------------------------------------------

related collateral constituting part of the Purchased Assets related to such
Transferred Loan) (each such Transferred Loan, an “Ineligible Loan”), no later
than 30 days after the earlier of (x) knowledge of such breach on the part of
the Originator or the Servicer and (y) receipt by the Originator or the Servicer
of written notice thereof given by the Borrower or the Agent, the Originator
shall repurchase such Ineligible Loan(s) at a purchase price equal to the
aggregate Retransfer Price of such Ineligible Loan(s) to which such breach
relates on the terms and conditions set forth below; provided, that no such
repayment shall be required to be made with respect to any Ineligible Loan (and
such Transferred Loan shall cease to be an Ineligible Loan) if, on or before the
expiration of such 30 day period, the representations and warranties in
Section 3.03 with respect to such Ineligible Loan shall be made true and correct
in all material respects with respect to such Ineligible Loan as if such
Ineligible Loan had become part of the Collateral on such day. On and after the
date of payment of the Retransfer Price, the applicable Ineligible Loan and the
Related Property and other related collateral constituting part of the Purchased
Assets with respect to such Ineligible Loan shall not be included in the
Collateral.

(ii) [Intentionally Omitted].

(iii) In consideration of any such release by the Borrower (and by the Agent on
behalf of the Lenders), the Originator shall, on the date of such repayment,
deposit to the Collection Account, in immediately available funds, an amount
equal to the Retransfer Price therefor. Upon each such repayment, the Agent, on
behalf of the Lenders, shall automatically and without further action be deemed
to release to the Borrower (which shall release to the Originator) all the
right, title and interest of the Agent on behalf of the Lenders (and all right,
title and interest of the Borrower) in, to and under such Ineligible Loan(s) and
all monies due or to become due with respect thereto, all proceeds thereof and
all rights to security for any such Ineligible Loan, and all proceeds and
products of the foregoing. The Borrower and the Agent shall, at the sole expense
of the Originator , execute such documents and instruments of transfer as may be
prepared by the Borrower and the Originator (or the Servicer on their behalf)
and take such other actions as shall reasonably be requested by the Borrower to
effect the transfer of such Ineligible Loan pursuant to this Section 3.05.

ARTICLE IV

ADMINISTRATION AND SERVICING OF LOANS

4.01 Appointment of the Servicer.

The Borrower hereby appoints Hercules Capital, Inc. as the Servicer hereunder to
service the Transferred Loans and enforce its respective rights and interests in
and under each Transferred Loan in accordance with the terms and conditions of
this Article IV and to serve in such capacity until the termination of its
responsibilities pursuant to Section 9.01. Hercules Capital, Inc. hereby accepts
such appointment and agrees to perform the duties and obligations with respect
thereto set forth herein. The Servicer and the Borrower hereby acknowledge that
the Agent and the Lender Group are third party beneficiaries of the obligations
undertaken by the Servicer hereunder.

 

18



--------------------------------------------------------------------------------

4.02 Duties and Responsibilities of the Servicer.

(a) The Servicer shall conduct the servicing, administration and collection of
the Transferred Loans and shall take, or cause to be taken, all such actions as
may be necessary or advisable to service, administer and collect Transferred
Loans from time to time on behalf of the Borrower and as the Borrower’s agent.
The Servicer will service, administer and make collections on the Transferred
Loans with reasonable care, using that degree of skill and attention that the
Servicer exercises with respect to all comparable loans that it services for
itself or others and in accordance with the Accepted Servicing Practices.

(b) The duties of the Servicer, as the Borrower’s agent, shall include, without
limitation:

(i) preparing and submitting of claims to, and post-billing liaison with,
Obligors on Transferred Loans;

(ii) maintaining all necessary Servicing Records with respect to the Transferred
Loans and providing such reports to the Borrower, the Agent and the Lender Group
in respect of the servicing of the Transferred Loans (including information
relating to its performance under this Agreement) as may be required hereunder,
under the Loan Agreement, or as the Borrower or the Agent may reasonably
request;

(iii) maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to re-create Servicing Records
evidencing the Transferred Loans in the event of the destruction of the
originals thereof) and keeping and maintaining all documents, books, records and
other information reasonably necessary or advisable for the collection of the
Transferred Loans (including, without limitation, records adequate to permit the
identification of each new Transferred Loan and all Collections of and
adjustments to each existing Transferred Loan); provided, that any successor
Servicer shall only be required to re-create the Servicing Records of each prior
Servicer to the extent such records have been delivered to it in a format
reasonably acceptable to such successor Servicer;

(iv) promptly delivering to the Borrower, the Agent, the Lender Group and the
Collateral Custodian, from time to time, such information and Servicing Records
(including information relating to its performance under this Agreement) as the
Borrower, the Agent, or the Collateral Custodian may from time to time
reasonably request, so long as such information is in the possession of the
Servicer or can be obtained with neither undue burden nor expense;

(v) identifying each Transferred Loan clearly and unambiguously in its Servicing
Records to reflect that such Transferred Loan is owned by the Borrower and
pledged to the Agent, for the benefit of the Lender Group;

 

19



--------------------------------------------------------------------------------

(vi) complying in all material respects with the Credit and Collection Policy in
regard to each Transferred Loan;

(vii) complying in all material respects with all Applicable Laws with respect
to it, its business, and its properties and all Transferred Loans and
Collections;

(viii) preserving and maintaining its existence, rights, licenses, franchises
and privileges as a corporation in the jurisdiction of its organization, and
qualifying and remaining qualified in good standing as a foreign corporation and
qualifying to and remaining authorized and licensed to perform obligations as
Servicer (including enforcement of collection of Transferred Loans on behalf of
the Borrower and the Agent,) in each jurisdiction where the failure to preserve
and maintain such existence, rights, franchises, privileges and qualification
would materially adversely affect (A) the rights or interests of the Borrower,
the Agent, and the Lender Group in the Transferred Loans, (B) the collectibility
of any Transferred Loan, or (C) the ability of the Servicer to perform its
obligations hereunder;

(ix) notifying the Borrower and the Agent of any material action, suit,
proceeding, dispute, offset deduction, defense or counterclaim that (1) is
pending or is, to the knowledge of the Servicer, threatened to be asserted by an
Obligor with respect to any Transferred Loan; or (2) would reasonably be
expected to have a Material Adverse Change; and

(c) The Borrower and Servicer hereby acknowledge that none of the Agent or the
Lender Group, nor the Collateral Custodian, shall have any obligation or
liability with respect to any Transferred Loans, nor shall any of them be
obligated to perform any of the obligations of the Servicer hereunder.

4.03 Authorization of the Servicer.

(a) The Borrower, hereby authorizes the Servicer (including any successor
thereto) to take any and all reasonable steps in its name and on its behalf
necessary or desirable and not inconsistent with the pledge of the Transferred
Loans pursuant to the Loan Agreement, in the determination of the Servicer, to
collect all amounts due under any and all Transferred Loans, including, without
limitation, endorsing its name on checks and other instruments representing
Collections, executing and delivering any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Transferred Loans and, after the
delinquency of any Transferred Loan and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof, to the same extent as the Originator could have done
if it had continued to own such Loan. The Borrower shall furnish the Servicer
(and any successors thereto) with any powers of attorney and other documents
necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties hereunder, and shall cooperate with the Servicer to the
fullest extent in order to ensure the collectibility of the Transferred Loans.
In no event shall the Servicer be entitled to make the Borrower, the Collateral
Custodian the Agent or any member of the Lender Group a party to any litigation
without such party’s express prior written consent, or to make the Borrower a
party to any litigation (other than any routine foreclosure or similar
collection procedure) without the Agent’s consent.

 

20



--------------------------------------------------------------------------------

(b) After an Event of Default has occurred and is continuing, at the Agent’s
direction, the Servicer shall take such action as the Agent may deem necessary
or advisable to enforce collection of the Transferred Loans; provided, that the
Agent may, at any time after an Event of Default has occurred and is continuing,
notify any Obligor with respect to any Transferred Loans of the pledge of such
Transferred Loans to the Agent and direct that payments of all amounts due or to
become due to the Borrower thereunder be made directly to the Agent or any
servicer, collection agent or lock-box or other account designated by the Agent
and, upon such notification and at the expense of the Borrower, the Agent may
enforce collection of any such Transferred Loans and adjust, settle or
compromise the amount or payment thereof. The Agent shall give written notice to
any successor Servicer of the Agent’s actions or directions pursuant to this
Section 4.03(b).

4.04 Collection of Payments.

(a) Collection Efforts, Modification of Loans. The Servicer will make reasonable
efforts to collect all payments called for under the terms and provisions of the
Transferred Loans as and when the same become due, and will follow those
collection procedures as are consistent with Accepted Servicing Practices. The
Servicer may not waive, modify or otherwise vary any provision of a Transferred
Loan, except as may be in accordance with the Credit and Collection Policy.
Notwithstanding anything to the contrary contained herein, the Servicer will not
take any action with respect to any Transferred Loans that is prohibited under
the Loan Agreement.

(b) Taxes and other Amounts. To the extent provided for in any Transferred Loan,
the Servicer will use its best efforts to collect all payments with respect to
amounts due for taxes, assessments and insurance premiums relating to such
Transferred Loans or the Related Property and remit such amounts to the
appropriate Governmental Authority or insurer on or prior to the date such
payments are due.

(c) Payments to Collection Account. On or before the Transfer Date with respect
to each Transferred Loan, the Servicer shall have instructed all Obligors to
make all payments in respect of all Transferred Loans included in the Collateral
directly to the Collection Account established pursuant to the Loan Agreement.
Servicer shall also be responsible for compliance with all other requirements of
the cash management provisions in Section 2.6 of the Loan Agreement.

(d) Adjustments. If (i) the Servicer makes a deposit into the Collection Account
in respect of a Collection of a Transferred Loan included in the Collateral and
such Collection was received by the Servicer in the form of a check that is not
honored for any reason or (ii) the Servicer makes a mistake with respect to the
amount of any Collection and deposits an amount that is less than or more than
the actual amount of such Collection, the Servicer shall appropriately adjust
the amount subsequently deposited into the Collection Account to reflect such
dishonored check or mistake. Any Scheduled Payment in respect of which a
dishonored check is received shall be deemed not to have been paid.

 

21



--------------------------------------------------------------------------------

(e) Released Amounts. The Agent hereby agrees that it shall release to the
Borrower from the Collateral, and the Borrower hereby agrees to release to the
Originator, an amount equal to the Released Amounts promptly upon receipt of an
Officer’s Certificate of the initial Servicer (or the Originator if the initial
Servicer is no longer the Servicer) setting forth the calculation thereof, which
release shall be automatic and shall require no further act by the Agent;
provided, that, the Agent and the Borrower, as applicable, shall execute and
deliver such instruments of release and assignment, or otherwise confirm the
foregoing release, as may reasonably be requested by the Servicer on behalf of
the Borrower or the Originator, as applicable, in writing. Upon such release,
such Released Amounts shall not constitute and shall not be included in the
Collateral. Immediately upon the release to the Borrower by the Agent of the
Released Amounts, the Borrower hereby irrevocably agrees to release to the
Originator such Released Amounts, which release shall be automatic and shall
require no further act by the Borrower; provided, that the Borrower shall
execute and deliver such instruments of release and assignment, or otherwise
confirming the foregoing release of any Released Amounts, as may be reasonably
requested by the Originator.

4.05 [Intentionally Omitted].

4.06 Realization Upon Defaulted Loans or Charged-Off Loans.

The Servicer will use its reasonable efforts to repossess or otherwise
comparably convert the ownership of any Related Property with respect to a
Defaulted Loan or Charged-Off Loan and will act as sales and processing agent
for Related Property that it repossesses. The Servicer will follow the practices
and procedures set forth in the Credit and Collection Policy in order to realize
upon such Related Property. Without limiting the foregoing, the Servicer may
sell any such Related Property in connection with any Permitted Disposition. In
any case in which any such Related Property has suffered damage, the Servicer
will not expend funds in connection with any repair or toward the repossession
of such Related Property unless it reasonably determines that such repair and/or
repossession will increase the Recoveries by an amount greater than the amount
of such expenses. The Servicer will remit to the Collection Account the
Recoveries received in connection with the sale or disposition of Related
Property with respect to a Defaulted Loan or Charged-Off Loan.

4.07 Maintenance of Insurance Policies.

The Servicer will require that each Obligor with respect to a Transferred Loan
maintain an Insurance Policy with respect to each Transferred Loan and the
Related Property, to the extent consistent with the Credit and Collection
Policy. In connection with its activities as Servicer, the Servicer agrees to
present, on behalf of the Borrower and the Agent, on behalf of the Lender Group,
with respect to the respective interests, claims to the insurer under each
Insurance Policy and any such liability policy, and to settle, adjust and
compromise such claims, in each case, consistent with the terms of each related
Transferred Loan.

 

22



--------------------------------------------------------------------------------

4.08 Representations and Warranties of the Servicer.

The Servicer hereby represents and warrants, as of the Closing Date, as follows:

(a) Organization and Good Standing; Power and Authority. The Servicer is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation with all requisite corporate power and
authority to own its properties and to conduct its business as presently
conducted and to enter into and perform its obligations pursuant to this
Agreement and each other Loan Document to which it is a party.

(b) Due Qualification. The Servicer is qualified to do business as a
corporation, is in good standing, and has obtained all licenses and approvals as
required under the laws of all jurisdictions in which the ownership or lease of
its property and or the conduct of its business (other than the performance of
its obligations hereunder) requires such qualification, standing, license or
approval, except to the extent that the failure to so qualify, maintain such
standing or be so licensed or approved would not have a material adverse effect
on the interests of the Borrower or of the Lender Group. The initial Servicer is
qualified to do business as a corporation, is in good standing, and has obtained
all licenses and approvals as required under the laws of all states in which the
performance of its obligations pursuant to this Agreement requires such
qualification, standing, license or approval, except where the failure to
qualify or obtain such license or approval would not reasonably be expected to
have a Material Adverse Change on its ability to perform hereunder.

(c) Due Authorization. The Servicer has duly authorized the execution, delivery
and performance of this Agreement by all requisite corporate action.

(d) No Violation. The consummation of the transactions contemplated by, and the
fulfillment of the terms of, this Agreement by the Servicer (with or without
notice or lapse of time) will not violate any provision of federal, state, or
local law or regulation applicable to the Servicer, the Governing Documents of
Servicer, or any order, judgment, or decree of any court or other Governmental
Authority binding on the Borrower to the extent such violation would reasonably
be expected to result in a Material Adverse Change.

(e) No Consent. No consent, approval, authorization, order, registration,
filing, qualification, license or permit of or with any Governmental Authority
having jurisdiction over the Servicer or any of its properties is required to be
obtained by or with respect to the Servicer in order for the Servicer to enter
into this Agreement or perform its obligations hereunder except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Change.

(f) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Servicer, enforceable against the Servicer in accordance with
its terms, except as such enforceability may be limited by (i) applicable
Bankruptcy Laws and (ii) general principles of equity (whether considered in a
suit at law or in equity).

(g) No Proceedings. Except as previously disclosed to the Agent and Lender Group
in writing, there are no actions, suits, or proceedings pending or, to the best
knowledge of Servicer, threatened, against Servicer, that could reasonably be
expected to result in a Material Adverse Change.

 

23



--------------------------------------------------------------------------------

(h) Reports Accurate. All Servicer Reports, information, exhibits, financial
statements, documents, books, Servicing Records or reports furnished or to be
furnished by the Servicer in writing to the Agent, any member of the Lender
Group or any other party in connection with this Agreement are true and
accurate, in all material respects, on the date as of which such information is
dated or certified.

(i) No Servicer Default. No event has occurred and is continuing and no
condition exists, or would result from a Borrowing or from the application of
the proceeds therefrom, which constitutes or would reasonably be expected to
constitute a Servicer Default.

(j) Material Adverse Change. Since December 31, 2015, there has been no Material
Adverse Change with respect to the initial Servicer.

(k) Credit and Collection Policy. It has at all times, since the Closing Date,
complied in all material respects with the Credit and Collection Policy with
respect to each Transferred Loan.

4.09 Covenants of the Servicer.

The Servicer hereby covenants that, from and after the Closing Date:

(a) Compliance with Law. The Servicer will comply in all material respects with
all Applicable Laws, including those with respect to the Transferred Loans, the
Related Property and Obligor Loan Documents or any part thereof.

(b) Preservation of Corporate Existence. The Servicer will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its formation, and qualify and remain qualified in good standing as a foreign
corporation in each jurisdiction where the failure to maintain such existence,
rights, franchises, privileges and qualification could reasonably be expected to
have, a Material Adverse Change.

(c) Obligations with Respect to Transferred Loans. The Servicer will duly
fulfill and comply with all obligations on the part of the Borrower to be
fulfilled or complied with under or in connection with each Transferred Loan
under this Agreement, the Loan Agreement or any other Loan Document and will do
nothing to impair the rights of the Borrower or the Agent, on behalf of Lender
Group, in, to and under the Collateral.

(d) Preservation of Security Interest. The Borrower or the initial Servicer on
behalf of the Borrower will authorize, execute and file (or cause filing of)
such financing and continuation statements and any other documents and take such
other actions that may be required by any law or regulation of any Governmental
Authority to preserve and protect fully the interest of the Agent, on behalf of
Lender Group, in, to and under the Collateral.

(e) Change of Name or Location; Records. The initial Servicer (i) shall not
change its name, move the location of its principal executive office or change
its jurisdiction of incorporation, without 30 days’ prior written notice to the
Borrower and the Agent, and (ii) shall not move or, consent to the Collateral
Custodian moving the Obligor Loan Documents, without 30 days’ prior written
notice to the Borrower and the Agent, and (iii) will promptly take all

 

24



--------------------------------------------------------------------------------

actions required of each relevant jurisdiction in order to continue the first
priority perfected security interest of the Agent, on behalf of Lender Group, in
all Collateral, including delivery of an Opinion of Counsel.

(f) Credit and Collection Policy. The initial Servicer will (i) comply in all
material respects with the Credit and Collection Policy in regard to each
Transferred Loan and the Related Property included in the Collateral, including,
without limitation, performing the loan grading and asset valuation functions
specified in the Credit and Collection Policy on a quarterly basis, and
(ii) furnish to the Agent, at least ten Business Days prior to its proposed
effective date, notice of any proposed change in the Credit and Collection
Policy. The initial Servicer will not agree or otherwise permit any Material
Credit and Collection Policy Change in the Credit and Collection Policy without
the prior written consent of the Agent.

(g) Notice of Certain Events. The Servicer will furnish to the Agent, as soon as
possible and in any event within five (5) Business Days after the Servicer shall
have knowledge of the occurrence of any Default or Event of Default, a written
statement setting forth the details of such event and the action that the
Servicer proposes to take with respect thereto.

(h) Extension or Amendment of Transferred Loans. The Servicer will not, except
as otherwise permitted in Section 4.04(a), extend, amend or otherwise modify the
terms of any Transferred Loan.

(i) Other. The Servicer will furnish to the Agent and the Lender Group such
other information, documents records or reports respecting the Transferred Loans
or the condition or operations, financial or otherwise of the Servicer as the
Borrower, the Agent or the Lender Group may from time to time reasonably request
in order to protect the respective interests of the Borrower, the Agent or the
Lender Group under or as contemplated by this Agreement, the Loan Agreement or
any other Loan Document, so long as such information is within the possession of
the Servicer or may be obtained with neither undue burden nor expense.

(j) [Intentionally Omitted].

(k) Inspection of Records. The Servicer will, at any time and from time to time
during regular business hours, as requested by the Agent (in the case of a
Successor Servicer, with at least with five Business Days’ notice), permit the
Agent and the Lender Group, or their respective agents or representatives,
(i) to examine and make copies of and take abstracts from all books, records and
documents (including computer tapes and disks) relating to the Transferred Loans
and the related Obligor Loan Documents and (ii) to visit the offices and
properties of the Borrower, the Originator or the Servicer, as applicable, for
the purpose of examining such materials described in clause (i), and to discuss
matters relating to the Transferred Loans or the Borrower’s, the Originator’s or
the Servicer’s performance hereunder, under the Obligor Loan Documents and under
the other Loan Documents to which such Person is a party with such officers,
directors, employees or independent public accountants of the Borrower, the
Originator or the Servicer, as applicable, as might reasonably be determined to
have knowledge of such matters. Prior to the occurrence of an Event of Default
the Servicer (or, if a Successor Servicer has been appointed, the Borrower)
shall bear the expense of up to three (3) such inspections in any 12-month
period. Upon and after the occurrence of an Event of Default, the initial
Servicer shall be required to bear the expense of all such inspections.

 

25



--------------------------------------------------------------------------------

(l) Keeping of Records. The Servicer will maintain and implement administrative
and operating procedures (including, in the case of the initial Servicer, an
ability to recreate records evidencing Transferred Loans and the related Obligor
Loan Documents in the event of the destruction of the originals thereof), and
keep and maintain, all documents, books, computer tapes, disks, records and
other information reasonably necessary or advisable for the collection of all
Transferred Loans (including records adequate to permit the daily identification
of each new Transferred Loan and all Collections of and adjustments to each
existing Transferred Loan). The Servicer shall give the Agent (with a copy to
the Collateral Custodian, if one has been appointed) prompt notice of any
material change in its administrative and operating procedures referred to in
the previous sentence.

(m) Compliance with Transferred Loans. The Servicer will (i) at its own expense,
timely and fully perform and comply with all material provisions, covenants and
other promises required to be observed by it under the Transferred Loans and the
related Obligor Loan Documents; and (ii) timely and fully comply in all material
respects with the Credit and Collection Policy with respect to each Transferred
Loan and the related Obligor Loan Documents.

(n) Consolidation or Merger of the Servicer. The initial Servicer shall not
consolidate or merge with or into, or sell, lease or transfer all or
substantially all of its assets to, any other Person, unless, in the case of any
such action (i) no Event of Default or Material Adverse Change would occur or be
reasonably likely to occur as a result of such transaction, (ii) Agent provides
its prior written consent to such transaction and (iii) such Person executes and
delivers to the Agent an agreement reasonably satisfactory to Agent by which
such Person assumes the obligations of the Servicer hereunder and under the
other Loan Documents to which it is a party, or confirms that such obligations
remain enforceable against it, together with such certificates and opinions of
counsel as the Agent may reasonably request.

4.10 The Agent. The Agent shall have no duties or responsibilities under this
Agreement except such duties and responsibilities as are specifically set forth
in this Agreement and no covenants or obligations shall be implied in this
Agreement against the Agent.

4.11 [Intentionally Omitted].

4.12 [Intentionally Omitted].



 

26



--------------------------------------------------------------------------------

4.13 [Intentionally Omitted].

4.14 [Intentionally Omitted].

4.15 [Intentionally Omitted].

4.16 Payment of Certain Expenses by the Servicer and the Borrower.

(a) The Servicer will be required to pay all fees and expenses incurred by it in
connection with the transactions and activities contemplated by this Agreement,
including fees and disbursements of legal counsel and independent accountants,
taxes imposed on the Servicer, expenses incurred in connection with payments and
reports pursuant to this Agreement, and all other fees and expenses not
expressly stated under this Agreement for the account of the Borrower. The
Servicer shall be required to pay such expenses for its own account and shall
not be entitled to any payment therefor other than the Servicing Fee.

(b) The Borrower will be required to pay all fees and reasonable expenses
incurred by the Agent, Lender Group or any Successor Servicer in connection with
the transactions and activities contemplated by this Agreement, including
reasonable fees and disbursements of legal counsel and independent accountants.

4.17 Reports.

(a) Servicer Report. With respect to each Payment Date and the related Interest
Period, the Servicer will provide to the Borrower and the Agent (and if so
requested by Agent, with copies for each Lender), on the related Record Date, a
monthly statement (a “Servicer Report”), signed by a Responsible Officer of the
Servicer and substantially in the form of Exhibit A.

(b) Servicer’s Certificate. Together with each Servicer Report, the Servicer
shall submit to the Borrower and the Agent (and if so requested by Agent, with
copies for each Lender) a certificate substantially in the form of Exhibit G (a
“Servicer’s Certificate”), signed by a Responsible Officer of the Servicer,
which shall include a certification by such Responsible Officer that no Default
or Event of Default has occurred and is continuing.

(c) Financial Statements. The initial Servicer will submit to the Borrower and
the Agent (and if so requested by Agent, with copies for each Lender), within 45
days following the end of each of the Servicer’s fiscal quarters (other than the
final fiscal quarter), commencing for the fiscal quarter ending on June 30,
2016, unaudited financial statements of the Servicer (including an analysis of
delinquencies and losses for each fiscal quarter) as of the end of each such
fiscal quarter; provided, that the availability via EDGAR, or any successor
system of the Commission, of the financial statements in Servicer’s applicable
quarterly report on Form 10-Q shall be deemed delivery to the Borrower, the
Agent, and, if applicable, each Lender of the financial statements required to
be delivered pursuant to this sentence, on the date such documents are made so
available. The Servicer shall submit to the Borrower and the Agent (and if so
requested by Agent, with copies for each Lender), within 90 days following the
end of the Servicer’s fiscal year, commencing with the fiscal year ending on
December 31, 2016, annual

 

27



--------------------------------------------------------------------------------

audited financial statements as of the end of such fiscal year; provided, that
the availability via EDGAR, or any successor system of the Commission, of the
financial statements in Servicer’s annual report on Form 10-K shall be deemed
delivery to the Borrower, the Agent, and, if applicable, each Lender of the
financial statements required to be delivered pursuant to this sentence, on the
date such documents are made so available.

4.18 Annual Statement as to Compliance.

The Servicer will provide to the Borrower, the Agent (and if so requested by
Agent, with copies for each Lender), and the Collateral Custodian, within 90
days following the end of each fiscal year of the Servicer, commencing with the
fiscal year ending on December 31, 2016, an annual report signed by a
Responsible Officer of the Servicer certifying that (a) a review of the
activities of the Servicer, and the Servicer’s performance pursuant to this
Agreement, for the period ending on the last day of such fiscal year has been
made under such Responsible Officer’s supervision and (b) the Servicer has
performed or has caused to be performed in all material respects all of its
obligations under this Agreement throughout such year and no Servicer Default
has occurred and is continuing (or if a Servicer Default has occurred and is
continuing, specifying each such event, the nature and status thereof and the
steps necessary to remedy such event, and, if a Servicer Default occurred during
such year and no notice thereof has been given to the Agent, specifying such
Servicer Default and the steps taken to remedy such event).

4.19 [Intentionally Omitted].

4.20 Limitation on Liability.

None of the directors or officers or employees or agents of the Servicer shall
be under any liability to the Borrower, the Agent, the other members of the
Lender Group or any other Person for any action taken or for refraining from the
taking of any action as expressly provided for in this Agreement.

The Servicer shall not be under any obligation to appear in, prosecute or defend
any legal action that is not incidental to its duties to service the Transferred
Loans in accordance with this Agreement that in its reasonable opinion may
involve it in any expense or liability. The Servicer may, in its sole
discretion, undertake any legal action relating to the servicing, collection or
administration of Transferred Loans and the Related Property that it may
reasonably deem necessary or appropriate for the benefit of the Borrower with
respect to this Agreement and the rights and duties of the parties hereto and
the respective interests of the Borrower hereunder.

4.21 The Servicer Not to Resign.

The Servicer shall not resign from the obligations and duties hereby imposed on
such Person except upon such Person’s determination that (i) the performance of
its duties hereunder is or becomes impermissible under Applicable Law and
(ii) there is no reasonable action that such Person could take to make the
performance of its duties hereunder permissible under Applicable Law. Any such
determination permitting the resignation of the Servicer shall be evidenced as
to clause (i) above by an Opinion of Counsel to such effect delivered to the
Borrower and the Agent. No such resignation shall become effective until a
successor shall have assumed the responsibilities and obligations of such Person
in accordance with the terms of this Agreement.

 

28



--------------------------------------------------------------------------------

4.22 Access to Certain Documentation and Information Regarding the Transferred
Loans.

The Borrower, the Servicer or the Collateral Custodian as applicable, shall
provide to the Agent and the Lender Group access to the Obligor Loan Documents
and all other documentation regarding the Transferred Loans included as part of
the Collateral and the Related Property in such cases where the Agent is
required in connection with the enforcement of the rights or interests of the
Agent or the Lender Group, or by applicable statutes or regulations, to review
such documentation, such access being afforded without charge but only (i) upon
two Business Days’ prior written request, (ii) during normal business hours and
(iii) subject to the Servicer’s and the Collateral Custodian’s normal security
and confidentiality procedures. From and after the Closing Date and periodically
thereafter at the discretion of the Agent or the applicable member of the Lender
Group, the Agent, such member of the Lender Group or its agents may review the
Borrower’s and the Servicer’s collection and administration of the Transferred
Loans in order to assess compliance by the Servicer with the Servicer’s written
policies and procedures, as well as with this Agreement and may conduct an audit
of the Transferred Loans, Obligor Loan Documents and Records in conjunction with
such a review. Such review shall be reasonable in scope and shall be completed
in a reasonable period of time. A Successor Servicer shall be entitled to at
least five Business Days’ notice prior to such review. The Borrower shall bear
the cost of such audits.

4.23 Identification of Records.

The Servicer shall clearly and unambiguously identify each Transferred Loan that
is part of the Collateral and the Related Property in its computer or other
records to reflect that the interest in such Transferred Loans and Related
Property have been transferred to and are owned by the Borrower and that the
Agent, on behalf of the Lender Group, has the security interest and Lien therein
granted by Borrower pursuant to the Loan Agreement.

ARTICLE V

DEPOSITS INTO ACCOUNTS

5.01 Collection Account.

(a) Deposits to Collection Account. The Servicer shall deposit or cause to be
deposited in the Collection Account all Collections on or in respect of each
Transferred Loan collected on or after the related Transfer Date (to the extent
received by the Servicer) within two Business Days after receipt thereof. The
Servicer agrees that it will cause the Originator or other appropriate Person
paying such amounts, as the case may be, to remit directly to the Collection
Account, within two Business Days after receipt thereof, all such amounts to the
extent such amounts are received by such Person.

 

29



--------------------------------------------------------------------------------

ARTICLE VI

[RESERVED]

ARTICLE VII

COVENANTS

7.01 Financial and Serviced Portfolio Covenants of Hercules.

Hercules hereby covenants that, from and after the Closing Date:

(a) Minimum Tangible Net Worth. On a consolidated basis with its Subsidiaries,
it shall maintain as of the end of each of its fiscal quarters a Tangible Net
Worth that is greater than or equal to the sum of (i) $500,000,000, plus
(B) ninety percent (90%) of the cumulative amount of equity raised by Hercules
after June 30, 2014.

(b) Maximum Debt to Worth Ratio. On a consolidated basis with its Subsidiaries,
it shall maintain as of the end of each of its fiscal quarters a Debt to Worth
Ratio that is less than or equal to 1.25 to 1.00.

(c) Minimum Interest Coverage Ratio. On a consolidated basis with its
Subsidiaries, it shall maintain, as measured on the last day of each of its
fiscal quarters, an Interest Coverage Ratio for the three (3) fiscal month
period then ended that is greater than or equal to 2.00 to 1.00.

(d) Minimum Portfolio Funding Liquidity Covenant. On a consolidated basis with
its Subsidiaries, it shall maintain, as measured on the last day of each of its
fiscal months, an aggregate amount of unrestricted cash balances and borrowing
availability under committed lines of credit that is greater than or equal to
seventy-five percent (75%) of the aggregate amount of unfunded commitments of
Hercules and its Subsidiaries to the makers of Note Receivables.

(e) Maximum Delinquent Note Receivables Percentage. As of the last day of any
fiscal month, it shall not permit the aggregate unpaid principal balance of all
Note Receivables that are serviced by Hercules for its Subsidiaries and
Affiliates or owned by Hercules and with respect to which any payment thereunder
remains outstanding and unpaid, in whole or in part, for more than sixty
(60) days past the date it became due and payable, to be in excess of ten
percent (10%) of the aggregate unpaid principal balance of all such Note
Receivables serviced or owned by Hercules as of such day.

(f) Maximum Defaulted Note Receivables Percentage. As of the last day of any
fiscal month, it shall not permit the aggregate unpaid principal balance of all
Note Receivables that are serviced by Hercules for its Subsidiaries and
Affiliates or owned by Hercules with respect to which (a) with respect to which
any payment thereunder remains outstanding and unpaid, in whole or in part, for
more than ninety (90) days past the date it became due and payable according to
the original face and tenor of such Note Receivable, (b)

 

30



--------------------------------------------------------------------------------

with respect to which foreclosure proceedings have been initiated against any
property securing such Note Receivable, or (c) that Hercules deems to be
non-collectible as of the last day of any fiscal month, to be in the aggregate
in excess of ten percent (10%) of the aggregate unpaid principal balance of all
such Note Receivables serviced or owned by Hercules as of such day.

7.02 Covenants Regarding Purchased Assets.

The Originator hereby covenants that, from and after the Closing Date:

(a) Protect Collateral. The Originator agrees that it shall not sell, assign,
transfer, pledge or encumber in any other manner the Purchased Assets (except
for the assignment and pledge to the Borrower hereunder and the Borrower’s grant
of a security interest in the Collateral to the Agent under the Loan Agreement).
The Originator shall warrant and defend the right and title herein granted unto
the Borrower in and to the Purchased Assets (and all right, title and interest
represented by the Collateral) against the claims and demands of all Persons
whomsoever.

(b) Further Assurances. The Originator shall, at its own expense, promptly
execute and deliver all further instruments (including financing statements,
stock powers, other powers and other instruments of transfer or control)
reasonably requested by the Agent to perfect and protect the transfer of the
Purchased Assets to the Borrower or any security interest granted or purported
to be granted hereby or under the Loan Agreement, or to enable the Borrower
and/or the Agent, as applicable, to exercise and enforce its rights and remedies
hereunder with respect to the Purchased Assets or under the Loan Agreement with
respect to any Collateral, including the rights and remedies under Section 9 of
the Loan Agreement. In addition, the Originator shall, at its own expense,
promptly take all further action that Agent may reasonably request in order to
perfect and protect the transfer of the Purchased Assets to the Borrower or any
security interest granted or purported to be granted hereby or under the Loan
Agreement, or to enable the Borrower and/or the Agent, as applicable, to
exercise and enforce its rights and remedies hereunder with respect to the
Purchased Assets or under the Loan Agreement with respect to any Collateral,
including the rights and remedies under Section 9 of the Loan Agreement.

(c) Collections Held in Trust. If the Originator receives any Collections, the
Originator shall hold such Collections separate and apart from its other
property in trust for the Borrower and shall, within two Business Days after
receipt thereof, deposit such Collections to the Collection Account.

(d) Consents. The Originator shall execute and deliver to the Borrower and/or
the Agent, as applicable, upon request and upon the occurrence and during the
continuance of an Event of Default, any document reasonably requested by the
Borrower and/or the Agent, as applicable, in order to evidence the Originator’s
consent to the Borrower and/or the Agent exercising their respective remedies
hereunder with respect to the Purchased Assets or under the Loan Agreement with
respect to any Collateral, including the rights and remedies under Section 9 of
the Loan Agreement.

 

31



--------------------------------------------------------------------------------

ARTICLE VIII

INDEMNIFICATION

8.01 Indemnification; Third Party Claims.

(a) The Servicer (so long as it is the Originator or an Affiliate thereof) shall
indemnify the Borrower, the Collateral Custodian, and any Successor Servicer,
their respective officers, directors, employees, agents and “control persons,”
as such term is used under the Securities Act and under the Exchange Act (each a
“Servicer Indemnified Party”) and hold harmless each of them against any and all
claims, losses, damages, penalties, fines, forfeitures, reasonable legal fees
and related costs, judgments, and other costs and expenses resulting from any
claim, demand, defense or assertion based on or grounded upon, or resulting from
a breach of any of the Servicer’s representations and warranties and covenants
contained in this Agreement or in any way relating to the failure of the
Servicer to perform its duties and service the Transferred Loans in compliance
with the terms of this Agreement except to the extent such loss arises out of
such Servicer Indemnified Party’s fraud, gross negligence or willful misconduct;
provided, however, that if the Servicer is not liable pursuant to the provisions
of Section 8.01(b) hereof for its failure to perform its duties and service the
Transferred Loans in compliance with the terms of this Agreement, then the
provisions of this Section 8.01 shall have no force and effect with respect to
such failure; provided, further that (i) no Successor Servicer shall be liable
for the breaches of representations or warranties or covenants, or actions or
omissions, of a predecessor Servicer; and (ii) the Servicer shall not be so
required to indemnify a Servicer Indemnified Party or to otherwise be liable to
an Servicer Indemnified Party for any losses in respect of the non-performance
of the Transferred Loans, the creditworthiness of the Obligors with respect to
the Transferred Loans, changes in the market value of the Transferred Loans or
other similar investment risks associated with the Transferred Loans arising
from a breach of any representation or warranty set forth in Section 3.03 hereto
if the effect of such indemnity would be to provide credit recourse to the
Originator for the performance of the Transferred Loans.

(b) None of the Originator or the Servicer or any of their respective
Affiliates, directors, officers, employees or agents shall be under any
liability to the Borrower, for any action taken, or for refraining from the
taking of any action, in good faith pursuant to this Agreement, or for errors in
judgment; provided, however, that this provision shall not protect the
Originator, the Servicer or any of their respective Affiliates, directors,
officers, employees, agents against the remedies provided herein for the breach
of any warranties, representations or covenants made herein, or against any
expense or liability specifically required to be borne by such party without
right of reimbursement pursuant to the terms hereof, or against any expense or
liability which would otherwise be imposed by reason of willful misconduct, bad
faith or gross negligence in the performance of the respective duties of the
Servicer or the Originator, as the case may be. The Originator, the Servicer and
any of their respective Affiliates, directors, officers, employees, agents may
rely in good faith on any document of any kind which, prima facie, is properly
executed and submitted by any Person respecting any matters arising hereunder.

 

32



--------------------------------------------------------------------------------

(c) The Originator agrees to indemnify and hold harmless the Borrower, the
Collateral Custodian, and any Successor Servicer, their respective officers,
directors, employees, agents and “control persons,” as such term is used under
the Securities Act and under the Exchange Act (each an “Originator Indemnified
Party,” and together with the Servicer Indemnified Parties, the “Indemnified
Parties”), from and against any loss, liability, expense, damage, claim or
injury arising out of any breach of any representation, warranty or covenant of
the Originator, the Servicer or their Affiliates, in any Loan Document,
including, without limitation, by reason of any acts, omissions, or alleged acts
or omissions arising out of activities of the Originator, the Servicer or their
Affiliates, including reasonable and documented attorneys’ fees and other costs
or expenses incurred in connection with the defense of any actual or threatened
action, proceeding or claim; provided that the Originator shall not indemnify an
Originator Indemnified Party to the extent such loss, liability, expense, damage
or injury is due to either an Originator Indemnified Party’s willful misconduct,
bad faith, fraud or gross negligence or by reason of an Originator Indemnified
Party’s reckless disregard of its obligations hereunder; provided, further, that
the Originator shall not be so required to indemnify an Originator Indemnified
Party or to otherwise be liable to an Originator Indemnified Party for any
losses to the extent such losses have the effect of recourse for non-payment of
a Transferred Loan due to any Obligor’s bankruptcy, insolvency, lack of
creditworthiness or financial inability to pay. The provisions of this indemnity
shall run directly to and be enforceable by an Originator Indemnified Party
subject to the limitations hereof.

(d) With respect to a claim subject to indemnity hereunder made by any Person
against an Indemnified Party (a “Third Party Claim”), such Indemnified Party
shall notify the related indemnifying parties (each an “Indemnifying Party”) in
writing of the Third Party Claim within a reasonable time after receipt by such
Indemnified Party of written notice of the Third Party Claim unless the
Indemnifying Parties shall have previously obtained actual knowledge thereof.
Thereafter, the Indemnified Party shall deliver to the Indemnifying Parties,
within a reasonable time after the Indemnified Party’s receipt thereof, copies
of all notices and documents (including court papers) received by the
Indemnified Party relating to the Third Party Claim. No failure to give such
notice or deliver such documents shall affect the rights to indemnity hereunder.
Each Indemnifying Party shall promptly notify the Agent and the Indemnified
Party (if other than the Agent) of any claim of which it has been notified and
shall promptly notify the Agent and the Indemnified Party (if applicable) of its
intended course of action with respect to any claim.

(e) If a Third Party Claim is made against an Indemnified Party, while
maintaining control over its own defense, the Indemnified Party shall cooperate
and consult fully with the Indemnifying Party in preparing such defense, and the
Indemnified Party may defend the same in such manner as it may deem appropriate,
including settling such claim or litigation after giving notice to the
Indemnifying Party of such terms and the Indemnifying Party will promptly
reimburse the Indemnified Party upon written request; provided, however, that
the Indemnified Party may not settle any claim or litigation without the consent
of the Indemnifying Party; provided, further, that the Indemnifying Party shall
have the right to reject the selection of counsel by the Indemnified Party if
the Indemnifying Party reasonably determines that such counsel is inappropriate
in light of the nature of the claim or litigation and shall have the right to
assume the defense of such claim or litigation if the Indemnifying Party
determines that the manner of defense of such claim or litigation is
unreasonable.

 

33



--------------------------------------------------------------------------------

8.02 Relationship of Servicer to the Borrower.

The relationship of the Servicer (and of any successor to the Servicer as
servicer under this Agreement) to the Borrower under this Agreement is intended
by the parties hereto to be that of an independent contractor and not of a joint
venturer, agent or partner of the Borrower or the Agent.

ARTICLE IX

SERVICER DEFAULT

9.01 Servicer Default.

(a) The occurrence of any of the following events shall constitute a “Servicer
Default”:

(1) any failure by the Servicer to make any payment, transfer or deposit or to
give instructions or notice to the Borrower, the Agent or any member of the
Lender Group as required by this Agreement, or to deliver any Servicer Report or
other report required hereunder on or before the date such payment, transfer,
deposit, instruction of notice or report is required to be made or given, as the
case may be, under the terms of this Agreement;

(2) any failure on the part of the Servicer duly to observe or perform in any
material respect any of the other covenants or agreements on the part of the
Servicer contained in any Loan Document to which it is a party and such failure
continues for a period of ten (10) Business Days after the earlier to occur of
(i) the date on which written notice of such incorrectness requiring the same to
be remedied shall have been given to the Servicer by the Borrower, the Agent,
any Lender or the Custodian and (ii) the date on which an Authorized Person of
the Servicer acquires knowledge thereof;

(3) any breach on the part of the Servicer of any representation or warranty
contained in any Loan Document to which it is a party that has a material
adverse effect on the interests of any of the parties hereto or thereto or any
member of the Lender Group, and such failure continues for a period of ten
(10) Business Days after the earlier to occur of (i) the date on which written
notice of such incorrectness requiring the same to be remedied shall have been
given to the Servicer by the Borrower, the Agent, any Lender or the Custodian
and (ii) the date on which an Authorized Person of the Servicer acquires
knowledge thereof;

(4) a Bankruptcy Event shall occur with respect to the Servicer;

 

34



--------------------------------------------------------------------------------

(5) so long as the Servicer or the Originator is an Affiliate of the Borrower,
any Event of Default occurs under the Loan Agreement;

(6) so long as Originator or any Affiliate is the Servicer, if Hercules fails to
comply with any of the financial or portfolio covenants set forth in Section
7.01;

(7) the Servicer shall fail in any material respect to service the Transferred
Loans in accordance with the Credit and Collection Policy;

(8) the Servicer agrees to or otherwise permits any change in the Credit and
Collection Policy except as permitted under this Agreement;

(9) the rendering against the Servicer of a final judgment, decree or order for
the payment of money in excess of $1,000,000 (individually or in the aggregate)
and the continuance of such judgment, decree or order unsatisfied and in effect
for any period of 61 or more consecutive days without a stay of execution;

(10) the failure of the Servicer to make any payment due with respect to
aggregate recourse debt or other obligations with an aggregate principal amount
exceeding $1,000,000 or the occurrence of any event or condition that would
permit acceleration of such recourse debt or other obligations if such event or
condition has not been waived;

(11) so long as Originator or any Affiliate is the Servicer, if any Change of
Control (as defined in the Loan Agreement) with respect to Servicer is made
without the prior written consent of the Borrower and the Agent;

(12) so long as Originator or any Affiliate is the Servicer, if the Servicer
shall fail to maintain its status as a business development company or as a
registered investment company under the 1940 Act; or

(13) so long as Originator or any Affiliate is the Servicer, if any of the
individuals serving as of the Closing Date (or serving thereafter as a
replacement satisfactory to Agent in accordance with this Section 9.01(a)(13))
as the Chief Executive Officer, Chief Financial Officer, or Chief Credit Officer
of Servicer shall cease to be actively involved in the business of the Servicer
in such capacity and, within 90 days after the occurrence of any event specified
above, (x) an individual reasonably satisfactory to the Agent is not hired by
the Servicer to replace the Person who ceases to be actively involved in the
business of the Servicer or (y) such event is not waived in writing by the
Agent.

(b) Upon the occurrence of an Event of Default, the Agent, by notice in writing
to the Servicer (with a copy to the Collateral Custodian may, in addition to
whatever rights such Person may have at law or in equity to damages, including
injunctive relief and specific performance, on thirty days’ notice, terminate
all the rights and obligations of the

 

35



--------------------------------------------------------------------------------

Servicer under this Agreement and in and to the Transferred Loans and the
proceeds thereof, as servicer under this Agreement. Within a commercially
reasonable time following receipt by the Servicer of such written notice, all
authority and power of the Servicer under this Agreement, whether with respect
to the Transferred Loans or otherwise, shall, subject to Section 9.02, pass to
and be vested in a successor servicer, and the successor servicer is hereby
authorized and empowered to execute and deliver, on behalf of the Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments and
do or cause to be done all other acts or things necessary or appropriate to
effect the purposes of such notice of termination, including, but not limited
to, the transfer and endorsement or assignment of the Transferred Loans and
related documents. The Servicer agrees to cooperate with the successor servicer
in effecting the termination of the Servicer’s responsibilities and rights
hereunder, including, without limitation, the transfer to the successor servicer
for administration by it of all amounts which shall at the time have been or are
thereafter received with respect to the Purchased Assets.

9.02 Appointment of Successor Servicer.

(a) On and after the date the Servicer receives a notice of termination pursuant
to Section 9.01 hereof, or the Agent receives the resignation of the Servicer
evidenced by an Opinion of Counsel, the Agent shall submit to Hercules the name
of a proposed successor servicer (the “Successor Servicer”); provided, that such
proposed Successor Servicer may not be a Competitor. As compensation therefor,
the Successor Servicer shall be entitled to the Servicing Fee in addition to
reimbursement of expenses incurred by such Successor Servicer in connection with
the transition of the servicing obligations (“Transition Costs”); provided,
however, in no event shall such Transition Costs exceed $50,000.00 in the
aggregate. Hercules shall have the right to reject one proposed Successor
Servicer within two (2) Business Days of the Agent’s submission and, upon such
rejection Hercules shall have no further consent rights with respect to the
appointment of any Successor Servicer. If Hercules shall not have rejected such
proposed Successor Servicer within such two (2) Business Day period, the Agent
shall, as promptly as possible, appoint such Successor Servicer as servicer
hereunder so long as such proposed Successor Servicer is acceptable to the
Lender Group. The Successor Servicer shall accept its appointment by a written
assumption in a form acceptable to the Agent. In the event that a Successor
Servicer has not accepted its appointment at the time when the Servicer ceases
to act as Servicer, the Agent shall petition a court of competent jurisdiction
to appoint any established financial institution, having a net worth of not less
than United States $50,000,000 and whose regular business includes the servicing
of assets similar to the Transferred Loans, as the Successor Servicer hereunder
or under another agreement reasonably acceptable to the Agent and such Successor
Servicer.

(b) Upon its appointment, the Successor Servicer shall be the successor in all
respects to the Servicer with respect to servicing functions under this
Agreement or such other agreement and shall be subject to all the
responsibilities, duties and liabilities relating thereto placed on the Servicer
by the terms and provisions hereof, and all references in this Agreement to the
Servicer shall be deemed to refer to the Successor Servicer; provided, however,
that the Successor Servicer shall have (i) no liability with respect to any
action performed by the terminated Servicer prior to the date that the Successor
Servicer becomes the successor to the Servicer or any claim of a third party
based on any alleged action or inaction of the terminated Servicer, (ii) no
obligation to perform any advancing obligations, if any, of the Servicer unless
it

 

36



--------------------------------------------------------------------------------

elects to in its sole discretion, (iii) no obligation to pay any taxes required
to be paid by the Servicer (provided that the Successor Servicer shall pay any
income taxes for which it is liable), (iv) no obligation to pay any of the fees
and expenses of any other party to the transactions contemplated hereby, and
(v) no liability or obligation with respect to any indemnification obligations
of any prior Servicer, including the original Servicer. The indemnification
obligations of the Successor Servicer upon becoming a successor servicer, are
expressly limited to those instances of gross negligence or willful misconduct
of the Successor Servicer.

(c) All authority and power granted to the Servicer under this Agreement shall
automatically cease and terminate upon termination of this Agreement and shall
pass to and be vested in the Borrower and, without limitation, the Borrower is
hereby authorized and empowered to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, all documents and other instruments,
and to do and accomplish all other acts or things necessary or appropriate to
effect the purposes of such transfer of servicing rights. The Servicer agrees to
cooperate with the Borrower in effecting the termination of the responsibilities
and rights of the Servicer to conduct servicing of the Transferred Loans.

(d) Upon any Person being appointed as the Successor Servicer pursuant to the
foregoing provisions of this Section 9.02, such Successor Servicer will promptly
begin the transition to its role as Servicer. Notwithstanding the foregoing, the
Agent may, in its discretion, appoint, or petition a court of competent
jurisdiction to appoint, any established servicing institution as the successor
to the Servicer hereunder in the assumption of all or any part of the
responsibilities, duties or liabilities of the Servicer hereunder. As
compensation, any Successor Servicer so appointed shall be entitled to receive
the Servicing Fee, as well as Transition Costs. In the event the Agent is
required to solicit bids as provided herein, the Agent shall solicit, by public
announcement, bids from banks meeting the qualifications set forth in this
Section 9.02. Such public announcement shall specify that the Successor Servicer
shall be entitled to the full amount of the Servicing Fee as servicing
compensation, in addition to Transition Costs. Within 30 days after any such
public announcement, the Agent shall negotiate and effect the sale, transfer and
assignment of the servicing rights and responsibilities hereunder to the
qualified party submitting the highest qualifying bid. The Agent shall deduct
from any sum received by the Agent from the successor to the Servicer in respect
of such sale, transfer and assignment all costs and expenses of any public
announcement and of any sale, transfer and assignment of the servicing rights
and responsibilities hereunder. After such deductions, the remainder of such sum
shall be paid by the Agent to the Servicer at the time of such sale, transfer
and assignment to the Servicer’s successor. The Agent and such successor shall
take such action, consistent with this Agreement, as shall be necessary to
effectuate any such succession. No appointment of a successor to the Servicer
hereunder shall be effective until the Agent shall have consented thereto. No
Successor Servicer shall resign as servicer until a subsequent Successor
Servicer has been appointed and accepted such appointment. Notwithstanding
anything to the contrary contained herein, in no event shall the Agent, in any
capacity, be liable for any Servicing Fee or for any differential in the amount
of the Servicing Fee paid hereunder and the amount necessary to induce any
Person to become the Successor Servicer under this Agreement and the
transactions set forth or provided for by this Agreement.

Notwithstanding anything contained in this Agreement to the contrary, any
Successor Servicer is authorized to accept and rely on all of the accounting,
records (including computer

 

37



--------------------------------------------------------------------------------

records) and work of the prior Servicer relating to the Transferred Loans
(collectively, the “Predecessor Servicer Work Product”) without any audit or
other examination thereof, except where, in the exercise of reasonable care,
such audit or examination would be advisable, and such Successor Servicer shall
have no duty, responsibility, obligation or liability for the acts and omissions
of the prior Servicer. If any error, inaccuracy, omission or incorrect or
non-standard practice or procedure (collectively, “Errors”) exist in any
Predecessor Servicer Work Product and such Errors make it materially more
difficult to service or should cause or materially contribute to such Successor
Servicer making or continuing any Errors (collectively, “Continued Errors”),
such Successor Servicer shall have no duty, responsibility, obligation or
liability to perform servicing or for such Continued Errors; provided, however,
that such Successor Servicer agrees to use commercially reasonable efforts to
prevent further Continued Errors. In the event that such Successor Servicer
becomes aware of Errors or Continued Errors, such Successor Servicer shall, with
the prior consent of the Agent, use its best efforts to reconstruct and
reconcile such data as is commercially reasonable to correct such Errors and
Continued Errors and to prevent future Continued Errors. Any such Successor
Servicer shall be entitled to recover its costs thereby expended to the extent
of funds available therefor pursuant to the provision of Section 2.3(b) of the
Loan Agreement.

The Servicer agrees to cooperate and use its best efforts in effecting the
transition of the responsibilities and rights of servicing of the Obligor Loan
Documents, including, without limitation, the transfer to any Successor Servicer
for the administration by it of all cash amounts that shall at the time be held
by Servicer for deposit, or have been deposited by the Servicer, or thereafter
received with respect to the Obligor Loan Documents and the delivery to such
Successor Servicer in an orderly and timely fashion of all files and records
with respect to the Obligor Loan Documents and a computer tape in readable form
(consistent with the Loan Tape) containing all information necessary to enable
the Successor Servicer to service the Contracts. In addition, the Servicer
agrees to cooperate and use its best efforts in providing at the Servicer’s
expense the Successor Servicer with reasonable access (including at the premises
of the Servicer) to Servicer’s employees, and any and all of the books, records
(in electronic or other form) or other information reasonably requested by it to
enable the Successor Servicer to assume the servicing functions hereunder and to
maintain a list of key servicing personnel and contact information.

Any Successor Servicer is authorized and empowered to execute and deliver, on
behalf of Servicer as Servicer, as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do so or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination or to perform the duties of the Servicer as Servicer. Servicer will
provide any Successor Servicer with a Power of Attorney stating such.

9.03 Waiver of Defaults.

The Agent may waive any events permitting removal of the Servicer as servicer
pursuant to Section 9.01. Upon any waiver of a past default, such default shall
cease to exist and any Servicer Default arising therefrom shall be deemed to
have been remedied for every purpose of this Agreement. No such waiver shall
extend to any subsequent or other default or impair any right consequent thereto
except to the extent expressly so waived.

 

38



--------------------------------------------------------------------------------

9.04 Accounting Upon Termination of Servicer.

Upon termination of the Servicer under this Article IX, the Servicer shall, at
its own expense:

(a) deliver to its successor or, if none shall yet have been appointed, to the
Agent, any Collections received and not yet deposited in the Collection Account;

(b) deliver to its successor or, if none shall yet have been appointed, to the
Agent or the Collateral Custodian, all Loan Files and related documents and
statements held by it hereunder and a copy of the Loan Tape;

(c) deliver to its successor, the Agent, and the Borrower a full accounting of
all funds, including a statement showing the Scheduled Payments with respect to
the Transferred Loans collected by it and a statement of monies held in trust by
it for payments or charges with respect to the Transferred Loans; and

(d) execute and deliver such instruments and perform all acts reasonably
requested in order to effect the orderly and efficient transfer of servicing of
the Transferred Loans to its successor and to more fully and definitively vest
in such successor all rights, powers, duties, responsibilities, obligations and
liabilities of the Servicer under this Agreement.

ARTICLE X

TERMINATION

10.01 Termination. This Agreement shall terminate upon either: (A) the later of
(i) the termination of the Loan Agreement and the satisfaction and discharge of
all Obligations due and owing in accordance with the provisions thereof, or
(ii) the disposition of all funds with respect to the last Transferred Loan and
the remittance of all funds due hereunder and the payment of all amounts due and
payable, including, in both cases, without limitation, indemnification payments
payable pursuant to any Loan Document to the Agent, the Lender Group, the
Borrower, the Servicer, the Collateral Custodian and any Successor Servicer,
written notice of the occurrence of either of which shall be provided to the
Agent by the Servicer; or (B) the mutual written consent of the Servicer, the
Borrower and the Agent.

ARTICLE XI

MISCELLANEOUS PROVISIONS

11.01 Amendment.

This Agreement may be amended from time to time by the written agreement of the
Servicer, the Originator, the Collateral Custodian (if one has been appointed),
the Agent and the Borrower.

 

39



--------------------------------------------------------------------------------

11.02 Duration of Agreement.

This Agreement shall continue in existence and effect until terminated as herein
provided.

11.03 GOVERNING LAW; JURISDICTION.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO THE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE JUDGMENTS
THEREOF. EACH OF THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

11.04 Notices.

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if (i) delivered personally, mailed by
overnight mail, certified mail or registered mail, postage prepaid, or
(ii) transmitted by telecopy, upon telephone confirmation of receipt thereof, as
follows: (A) in the case of the Borrower, to Hercules Funding III, LLC, 400
Hamilton Avenue, Suite 310, Palo Alto, California 94301, Attention: Chief
Executive Officer and Chief Financial Officer, telecopy number 650-473-9194,
with a copy to Hercules Funding III, LLC, 400 Hamilton Avenue, Suite 310, Palo
Alto, California 94301, Attention: Chief Legal Officer, telecopy number:
650-473-9194 or such other addresses or telecopy or telephone numbers as may
hereafter be furnished to the Agent and the other parties hereto in writing by
the Borrower; (B) in the case of the Originator, to Hercules Capital, Inc., 400
Hamilton Avenue, Suite 310, Palo Alto, California 94301, Attention: Chief
Executive Officer and Chief Financial Officer, telecopy number 650-473-9194,
with a copy to Hercules Capital, Inc., 400 Hamilton Avenue, Suite 310, Palo
Alto, California 94301, Attention: Chief Legal Officer, telecopy number
650-473-9194, or such other addresses or telecopy or telephone numbers as may
hereafter be furnished to the Agent and the other parties hereto in writing by
the Originator, (C) in the case of the Servicer, to Hercules Capital, Inc., 400
Hamilton Avenue, Suite 310, Palo Alto, California 94301, Attention: Chief
Executive Officer and Chief Financial Officer, telecopy number 650-473-9194,
with a copy to Hercules Capital, Inc., 400 Hamilton Avenue, Suite 310, Palo
Alto, California 94301, Attention: Chief Legal Officer, telecopy number
650-473-9194, or such other addresses or telecopy or telephone numbers as may
hereafter be furnished to the Agent and the other parties hereto in writing by
the Servicer; (D) in the case of the Collateral Custodian, to such address as
may be specified in its Collateral Custodian Agreement or such other addresses
or telecopy or telephone numbers as may hereafter be furnished to the Agent and
the other parties hereto in writing by the Collateral Custodian; (E) in the case
of any Successor Servicer, to such addresses or telecopy or telephone numbers as
may hereafter be furnished to the Agent and the other parties hereto in writing
by such Successor Servicer; (F) in the case of the Agent, to MUFG Union Bank,
N.A., as Agent, 601 East Potrero

 

40



--------------------------------------------------------------------------------

Grande Drive, Monterey Park, California 91754, Attn: Commercial Loan Operations,
Facsimile No.: (323) 720-2252 (provided, that in the case of delivery of any
Underlying Notes or other Obligor Loan Documents to Agent, copies shall be sent
to such addressee and all originals shall be sent to MUFG Union Bank, N.A.,
Attention: Special Asset Unit/Nicole Tubbs, 520 B Street S-290, San Diego, CA
92101, Telephone: (619) 230-3689, Facsimile: (619) 230-3458, with a copy to MUFG
Union Bank, N.A., as Agent, Northern California Commercial Banking Group, 99
Almaden Boulevard, Suite 200, San Jose, California 95113, Attention: J. William
Bloore and James B. Goudy, Facsimile: (408) 280-7163, or such other addresses or
telecopy or telephone numbers as may hereafter be furnished to the other parties
hereto in writing by the Agent; any such notices shall be deemed to be effective
with respect to any party hereto upon the receipt of such notice or telephone
confirmation thereof by such party.

11.05 Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be held invalid for any reason whatsoever, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other covenants, agreements,
provisions or terms of this Agreement.

11.06 No Partnership.

Nothing herein contained shall be deemed or construed to create any partnership
or joint venture between the parties hereto.

11.07 Counterparts.

This Agreement may be executed in one or more counterparts and by the different
parties hereto on separate counterparts (including by fax or other electronic
means), each of which, when so executed, shall be deemed to be an original and
such counterparts, together, shall constitute one and the same Agreement.

11.08 Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the Servicer,
the Originator, the Borrower, the Agent, the Borrower, and their respective
successors and permitted assigns.

11.09 Headings.

The headings of the various Sections of this Agreement have been inserted for
convenience of reference only and shall not be deemed to be part of this
Agreement.

11.10 Non-Petition Agreement.

Notwithstanding any prior termination of any Loan Document, the Originator, the
Servicer, the Collateral Custodian and any Successor Servicer each severally and
not jointly covenants that it shall not, prior to the date which is one year and
one day, or, if longer, the

 

41



--------------------------------------------------------------------------------

applicable preference period then in effect, after the termination of this
Agreement pursuant to Section 10.01, acquiesce, petition or otherwise, directly
or indirectly, invoke or cause the Borrower to invoke the process of any
governmental authority for the purpose of commencing or sustaining a case
against the Borrower under any Bankruptcy Law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Borrower or any substantial part of their respective property or ordering
the winding up or liquidation of the affairs of the Borrower.

11.11 Due Diligence.

The Originator acknowledges that the Agent and the Lender Group may advance
Borrowings and may enter into transactions based solely upon the information
provided by the Originator to the Agent and the Lender Group in the Loan
Schedule and the representations, warranties and covenants contained herein, and
that the Agent, at its option, has the right prior to such advance of any
Borrowing therein to conduct a partial or complete due diligence review on some
or all of the Transferred Loans securing such Borrowing, including, without
limitation, regenerating the information used to originate each such Transferred
Loan. The Agent may underwrite such Transferred Loans itself or engage a
mutually agreed upon third party underwriter to perform such underwriting. The
Originator agrees to cooperate with the Agent and any third party underwriter in
connection with such underwriting, including, but not limited to, providing the
Agent and any third party underwriter with access to any and all documents,
records, agreements, instruments or information relating to such Transferred
Loans in the possession, or under the control, of the Servicer. The Originator
also shall make available to the Agent a knowledgeable financial or accounting
officer for the purpose of answering questions respecting the Loan Files and the
Transferred Loans. The Agent agrees (on behalf of itself and its Affiliates,
directors, officers, employees and representatives) that the provisions of
Section 17.7 of the Loan Agreement shall apply to all material, non-public
information received by it hereunder.

11.12 No Reliance.

Each of the Originator and the Borrower hereby acknowledges that it has not
relied on the Agent or any member of the Lender Group or any of their officers,
directors, employees, agents and “control persons” as such term is used under
the Securities Act and under the Exchange Act, for any tax, accounting, legal or
other professional advice in connection with the transactions contemplated by
the Loan Documents, that each of the Originator and the Borrower has retained
and been advised by such tax, accounting, legal and other professionals as it
has deemed necessary in connection with the transactions contemplated by the
Loan Documents and that neither the Agent nor any member of the Lender Group
makes any representation or warranty, and that neither the Agent nor any member
of the Lender Group shall have any liability with respect to, the tax,
accounting or legal treatment or implications relating to the transactions
contemplated by the Loan Documents.

11.13 Conflicts.

Notwithstanding anything contained in the Loan Documents to the contrary, (a) in
the event of the conflict between the terms of this Agreement and the Loan
Agreement, the terms of

 

42



--------------------------------------------------------------------------------

the Loan Agreement shall control, and (b) in the event of the conflict between
the terms of this Agreement and any other Loan Document (other than the Loan
Agreement), the terms of this Agreement shall control.

11.14 No Agency

Nothing contained herein or in the Loan Documents shall be construed to create
an agency or fiduciary relationship between the Agent, any member of the Lender
Group or any of their Affiliates and the Borrower, the Originator or the
Servicer. None of the Agent, any member of the Lender Group, or any of their
Affiliates shall be liable for any acts or actions affected in connection with
any sale of the Loans by the Borrower, the Originator or the Servicer.

11.15 Collateral Assignment.

As an inducement to the Borrower to purchase the Purchased Assets and to the
Agent and the Lender Group to enter into the Loan Agreement with the Borrower,
Hercules (in each of its capacities herein) acknowledges and consents to the
assignment by the Borrower to the Agent, for the benefit of the Lender Group of
all of the Borrower’s rights against Hercules (in such capacities) pursuant to
this Agreement (including, without limitation the rights of the Purchaser under
Article VIII hereof) and to the enforcement or exercise of any right or remedy
against Hercules (in any such capacities) pursuant to this Agreement by the
Borrower or the Agent. Such enforcement of a right or remedy by the Agent shall
have the same force and effect as if the right or remedy had been enforced or
exercised by the Borrower directly. For clarification, the terms “Servicer
Indemnified Party” and “Originator Indemnified Party” shall include any of the
Borrower’s assignees, including the Agent and the Lender Group and all of their
respective officers, directors, employees, attorneys, agents and representatives
and their respective transferees, successors, participants and assigns.

[Remainder of Page Intentionally Left Blank]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed by
their respective officers thereunto duly authorized, as of the day and year
first above written, to this Agreement.

 

HERCULES FUNDING III, LLC, as Borrower By:  

/s/ Manuel A. Henriquez

Name:   Manuel A. Henriquez Title:   President HERCULES CAPITAL, INC., as
Originator and Servicer By:  

/s/ Mark R. Harris

Name:   Mark R. Harris Title:   CFO MUFG UNION BANK, N.A., as Agent By:  

/s/ J. William Bloore

Name:   J. William Bloore Title:   Managing Director

[SIGNATURE PAGE TO SALE AND SERVICING AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SERVICER REPORT

HERCULES FUNDING III LLC

SALE AND SERVICING AGREEMENT DATED MAY 5, 2016

[SEE ATTACHED]

 

A-1



--------------------------------------------------------------------------------

Date: <Report Date>

Monthly Servicer Report

On Behalf of Hercules Funding III, LLC

 

Notes Receivable

     

Notes Receivable Book Value as of the last Servicer Report

   <Previous Report Date>      —    

Plus: New Fundings

     

Plus: Other

           

 

 

 

Subtotal: Additions

      $ —     

Less: Note Principal Collections

      $ —    

Less: Capitalized Costs

      $ —    

Less: Notes Paydowns and Pay-offs

      $ —    

Less: Other

      $ —          

 

 

 

Subtotal: Subtractions

      $ —           

 

 

 

Ending Notes Receivable

   <Report Date>      —    

Balances

     

Previous Outstanding Loan Amount

   <Previous Report Date>    $ —    

Plus: Advance Requests

      $ —    

Plus: Fees and Expenses on Borrowings

      $ —          

 

 

 

Subtotal: Additions

     

Less: Notes Principal Collected

     

Less: Notes Interest and Fees Collected

      $ —    

Less: Other Adjustments

      $ —    

Less: Additional Paydowns

      $ —          

 

 

 

Subtotal: Subtractions

      $ —     

Ending loan balance

   <Report Date>    $ —     

The undersigned represents and warrants that this Borrowing Base Certificate is
true and correct statement of, and that the information contained herein is true
and correct in all material respects regarding the status of Eligible Notes
Receivable and the amounts reflected herein are in compliance with the
provisions of the A&R Loan Agreement and the Exhibits and Schedules thereto. The
undersigned further represents and warrants that, after giving effect to the
waiver letter by and among Hercules Funding III LLC, Hercules Capital, Inc., and
MUFG Union Bank, N.A., executed in connection with the A&R Loan Agreement, there
is no Default and all representations and warranties contained in the A&R Loan
Agreement and other Loan Documents are true and correct in all material respects
and the Required Procedures have been completed in calculating the information
set forth above. Further, there are no disputes or claims with respect to the
Eligible Notes Receivable. Capitalized terms are used herein and not otherwise
defined herein shall have the meanings specified in the A&R Loan Agreement.

 

Hercules Funding III, LLC By:   Andrew Olson Its:   Senior Controller By:  

 

  Authorized Signer

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF S&SA ASSIGNMENT

ASSIGNMENT NO.      OF LOANS (“S&SA Assignment”), dated as of [        ] [    ],
[        ] (the “Transfer Date”), by Hercules Capital, Inc. (the “Originator”)
to HERCULES FUNDING III LLC (the “Borrower”) pursuant to the Sale and Servicing
Agreement referred to below.

WITNESSETH:

WHEREAS, the Originator and the Borrower are parties to the Sale and Servicing
Agreement dated as of May 5, 2016 (as such agreement may have been, or may from
time to time be, amended, supplemented or otherwise modified, the “Sale and
Servicing Agreement”), by and among HERCULES FUNDING III LLC as the Borrower,
Hercules Capital, Inc. as the Originator and Servicer, and MUFG Union Bank, N.A.
as Agent;

WHEREAS, pursuant to the Sale and Servicing Agreement, the Originator wishes to
sell, convey, transfer and assign Purchased Assets to the Borrower in exchange
for cash consideration and other good and valid consideration the receipt and
sufficiency of which is hereby acknowledged; and

WHEREAS, the Borrower is willing to acquire such Purchased Assets subject to the
terms and conditions hereof and of the Sale and Servicing Agreement;

NOW THEREFORE, the Originator and the Borrower hereby agree as follows:

1. Defined Terms. All capitalized terms defined in the Sale and Servicing
Agreement and used herein shall have such defined meanings when used herein,
unless otherwise defined herein.

2. Designation of Loans. The Originator does hereby deliver herewith a Loan
Schedule containing a true and complete list of each Loan to be conveyed on the
Transfer Date. Such list is marked as Schedule A to this S&SA Assignment and is
hereby incorporated into and made a part of this S&SA Assignment.

3. Conveyance of Purchased Assets. The Originator hereby sells, transfers,
assigns and conveys to the Borrower, without recourse, all of the right, title
and interest of the Originator in and to the Loans listed on the Loan Schedule
attached hereto and all Related Property and other related collateral
constituting part of the Purchased Assets related to such Loan, including,
without limitation, all Collections on or with respect to the Loans, in each
case arising on or after the related Transfer Date.

4. Borrower Acknowledges Assignment. As of the Transfer Date, pursuant to this
S&SA Assignment and Section 2.01(a) of the Sale and Servicing Agreement, the
Borrower acknowledges its receipt of the Loans listed on the attached Loan
Schedule and all Related Property and other related collateral constituting part
of the Purchased Assets related to such Loan.

 

B-1



--------------------------------------------------------------------------------

5. Acceptance of Rights But Not Obligations. The foregoing sale, transfer,
assignment, set over and conveyance does not, and is not intended to, result in
a creation or an assumption by the Borrower of any obligation of the Originator
or any other Person in connection with this S&SA Assignment or under any
agreement or instrument relating thereto except as specifically set forth
herein.

6. Originator Acknowledges Receipt of Sales Price. The Originator hereby
acknowledges receipt of the Sales Price or that is otherwise distributed at its
direction.

7. Amendment of the Sale and Servicing Agreement. The Sale and Servicing
Agreement is hereby amended by providing that all references to the “Sale and
Servicing Agreement,” “this Agreement” and “herein” shall be deemed from and
after the Transfer Date to which this S&SA relates to be a dual reference to the
Sale and Servicing Agreement as supplemented by this S&SA Assignment. Except as
expressly amended hereby, all of the representations, warranties, terms,
covenants and conditions of the Sale and Servicing Agreement shall remain
unamended and the Sale and Servicing Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms and except as
expressly provided herein, this S&SA Assignment shall not constitute or be
deemed to constitute a waiver of compliance with or consent to noncompliance
with any term or provision of the Sale and Servicing Agreement.

8. Counterparts. This S&SA Assignment may be executed in any number of
counterparts all of which taken together shall constitute one and the same
instrument.

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this S&SA Assignment to be duly
executed and delivered by their respective duly authorized officers on the day
and year first above written.

 

HERCULES CAPITAL, INC., as Originator By:  

 

Name:   Title:   HERCULES FUNDING III LLC, as Borrower By:  

 

Name:   Title:  

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF LOAN SCHEDULE

 

TRANSFERRED LOANS

Obligor

   Servicer
Loan No.    Outstanding Loan Balance    Origination
Date    Final
Maturity
Date                                                                           
                                                                                
                                                                                
                                                                          

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF FINAL COLLATERAL CERTIFICATION

BY FACSIMILE:

MUFG Union Bank, N.A., as Agent

601 East Potrero Grande Drive

Monterey Park, California 91754

Attn: Commercial Loan Operations

Facsimile No.: (323) 720-2252

cc: MUFG Union Bank, N.A., as Agent

Northern California Commercial Banking Group

99 Almaden Boulevard, Suite 200

San Jose, California 95113

Attention: J. William Bloore and James B. Goudy

Facsimile: (408) 280-7163

 

  Re: Sale and Servicing Agreement dated as of May 5, 2016 (as such agreement
may have been, or may from time to time be, amended, supplemented or otherwise
modified, the “Agreement”), by and among HERCULES FUNDING III LLC as the
Borrower, Hercules Capital, Inc. as the Originator and Servicer, and MUFG Union
Bank, N.A., as Agent

Ladies and Gentlemen:

In accordance with the provisions of Section 2.05 of the above-referenced
Agreement, the undersigned, as the Collateral Custodian, hereby certifies as to
each Loan in the Loan Schedule attached hereto that either (check the one that
is applicable):

it has received a copy of each executed Underlying Note endorsed in blank or
accompanied by an allonge attached to such Underlying Note endorsed in blank.

such Loan was sold or contributed to Borrower after the Closing Date and
Collateral Custodian has not received a copy of any executed Underlying Note
evidencing such Loan.

The Collateral Custodian makes no representations as to (i) the validity,
legality, enforceability, sufficiency, due authorization or genuineness of any
of the Underlying Notes or (ii) the collectibility, insurability, effectiveness
or suitability of any such Loan.

The Collateral Custodian hereby confirms that it is holding each such Underlying
Note (if any) with respect to each Loan on behalf of the Agent and Lenders
pursuant to the terms and conditions of the Agreement and the Loan Agreement.

 

D-2-1



--------------------------------------------------------------------------------

Capitalized terms used herein shall have the meaning ascribed to them in the
Agreement.

 

MUFG UNION BANK, N.A., as Collateral Custodian By:  

 

Name:   Title:  

 

D-2-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT OF MORTGAGE

[TO BE PROVIDED BY AGENT, AS NECESSARY]

 

E-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SERVICER’S CERTIFICATE

This Servicer’s Certificate is delivered pursuant to the provisions of
Section 4.17(b) of the Sale and Servicing Agreement dated as of May 5, 2016 (as
such agreement may have been, or may from time to time be amended, supplemented
or otherwise modified, the “Agreement”), by and among HERCULES FUNDING III LLC
as the Borrower, Hercules Capital, Inc. as the Originator and Servicer, and MUFG
Union Bank, N.A., as Agent. This Servicer’s Certificate relates to the Payment
Date to which the Servicer Report attached hereto relates.

 

  1. Capitalized terms used and not otherwise defined herein have the meanings
assigned them in the Agreement. References herein and in the attached Servicer
Report to certain sections are to the applicable subsections of the Agreement.

 

  2. The Servicer is the Servicer under the Agreement.

 

  3. The undersigned hereby certifies to the Borrower and the Agent that:

1) all of the foregoing information and all of the information set forth on
attached Servicer Report is true and accurate in all material respects of the
date hereof; and

2) as of the date hereof, no Default or Event of Default has occurred and is
continuing.

IN WITNESS WHEREOF, the undersigned has caused this Servicer’s Certificate to be
duly executed this [            ] day of [            ], [        ].

 

HERCULES CAPITAL, INC., as Servicer By:  

 

Name:   Title:  

[ATTACH FORM OF SERVICER REPORT]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

CREDIT AND COLLECTION POLICY

[SEE ATTACHED]

 

H-1



--------------------------------------------------------------------------------

May 2016

HERCULES CAPITAL, INC

CREDIT MONITORING GUIDELINES

Internal Confidential Document



--------------------------------------------------------------------------------

CREDIT MONITORING GUIDELINES

 

I. Monitoring of Portfolio Companies

 

  A) Loan Servicing

 

  •   Generally, all loans to portfolio companies are typically entered into the
Company’s WSO loan servicing software platform. The accounting and finance
department, using the WSO software, prepares ACH files which detail required
principal, interest and other payments. Substantially all of the loans are set
up using automatic monthly payments via ACH and the payments are set up to be
made via ACH the first business day of each month.

 

  •   At the beginning of each month, the accounting and finance department will
review and reconcile the cash receipts from loan payments of all portfolio
companies. An email is circulated each month to the CIO, Group Heads and Legal
team notifying them of any portfolio companies that have not made scheduled
payments. While all payments are generally due on the 1st of each month, a small
number of loans have a three to five day grace period before payments are
considered late. If a payment is not received after the applicable grace period
and the Managing Director has been unable to remedy the late payment with the
portfolio Company directly, the investment committee is notified and the CIO and
Associate General Counsel will begin to take appropriate action to ensure the
Company’s best interests are preserved.

 

  B) Reporting Requirements

 

  •   Monitoring of portfolio companies is led by the Deal Sponsor or a newly
assigned Managing Director or Principal along with either an associate or
analyst with oversight from the CEO, CIO, and Executive Committee as required.
Each portfolio company has a Partner 1 assigned to it, either a Managing
Director or a Principal. In addition, many portfolio companies also have a
Partner 2, either a Managing Director, Principal or an Associate. Each portfolio
Company also has an Associate or Analyst or in some cases both assigned to it as
well.

Borrower Reporting Requirements:

 

  •  

Monthly Reporting – Portfolio companies are generally required to provide
monthly financial statements typically within 30 days after the end of each
month. The due date for monthly financials may be modified in the Loan and
Security Agreement (“LSA”), subsequent loan amendments or in some cases the
monthly financials may only be required on a quarterly basis particularly for
certain public companies. The monthly financial statements may also include a
report detailing any potential material contingencies, including the
commencement of any material

 

Page 2 of 11



--------------------------------------------------------------------------------

 

litigation or any other occurrence that would reasonably be expected to have a
Material Adverse Effect (“MAE”) if applicable and in most cases we require that
they be certified by the portfolio company’s Chief Executive Officer or Chief
Financial Officer, if applicable.

 

  •   When monthly financial statements are received, they are uploaded into the
Company’s proprietary Portfolio Monthly Reporting (“PMR”) and our SQL database
systems to allow for appropriate monthly tracking and monitoring. In the event
that monthly financial statements have not been received as required, an
automatic email notification is sent to the assigned Managing Director and/or
Analyst/Associate notifying him/her that their respective company is not in
compliance; within 7 days the Managing Director and Analyst/Associate are
notified again; and if the portfolio company remains out of compliance within 15
days the Executive Committee is notified of the non-compliance. Post the 15 day
grace period, the CIO will begin to take appropriate action to ensure the
Company’s best interests are preserved and an inquiry is completed as to why the
portfolio company is out of compliance. The inquiry may include a journal entry
into our SQL system identifying the actions taken to mitigate the non-compliance
and any relevant subsequent updates that have been uncovered.

 

  •   The Analyst or Partner 2 assigned to the portfolio company is required to
review and certify the monthly financial statements that have been entered into
our PMR system. The PMR system includes end user authentication and electronic
tracking of ledger entry “time stamping.” Generally, the person completing the
review should be different than the person who has entered the monthly financial
statements into the SQL systems, subject to available resources and being able
to identify an appropriate back-up person. The additional authentication steps
were modified mid 2011, and previously entered financial statements in our PMR
system may include the same individual entering and subsequently confirming the
numbers, due to limited resources at the time. Once this review is completed,
the Partner 1 assigned to the portfolio company will then approve the monthly
financial statements within a certain window of time as confirmation of their
respective monitoring and tracking of their assigned portfolio companies. An
automatically generated report from the PMR system is sent each night to the CIO
and each week to the CEO identifying the status of all monthly financial
statements, along with other relevant monitoring information.

 

  •   Quarterly Reporting – Similar to Monthly Reporting but typically within 45
days of the end of each fiscal quarter unless the due date has been modified in
the LSA or a subsequent amendment.

 

  •  

Annual Reporting – Similar to Monthly and Quarterly Reporting requirements,
portfolio companies are generally required to provide

 

Page 3 of 11



--------------------------------------------------------------------------------

 

audited financial statements typically within 90-180 days of the end of each
fiscal year unless the due date has been modified in the LSA or a subsequent
amendment. However, not all portfolio companies will have or will be required to
provide audited financial statements. This may be the case with an early stage
company where they may often receive a one year grace period for delivery of
audited financial statements until such time as meaningful operations have
commenced or in some cases as required by the existing Board of Directors of the
underlying company pursuant to the initial stock purchase agreement and articles
of incorporation. Generally, the audits should be performed by a qualified and
accredited public accounting firm acceptable to the Company or the portfolio
companies Board of Directors. Once the annual audited financial statements have
been received by Hercules, they are uploaded into the Company’s proprietary PMR
and SQL systems to ensure appropriate tracking, monitoring and comparison with
the previously entered monthly financial statements and trailing twelve month
(“TTM”) data.

 

  •   The Analyst or Partner 2 assigned to the portfolio company is required to
review and certify that the uploaded audited financial statements are correct
and that they are linked electronically to the actual file documents received
from the respective portfolio companies including any subsequently modified or
amended statements. As previously outlined above, generally the person
completing the review should be different than the person who has entered the
audited financial statements into the SQL systems, subject to available
resources at the time and being able to identify an appropriate back-up person.
The additional authentication steps were modified mid 2011, and previously
entered financials to our PMR system may include the same individual entering
and subsequently confirming the numbers, due to limited resources at the time.
Once the audited financial statements have been both reviewed and authenticated
and properly uploaded into PMR along with the actual file of the audited
financial statements received, the PMR system will automatically perform a
comparison to the previously received monthly financials and/or TTM financials.
If any variance between the audited statements and the unaudited monthly actual
financial statements that have been entered is identified it will generally
require a brief narrative related to the variance and a description of what
steps have been taken to mitigate the variance. If a variance exists and is
greater than 5% for select line items, the Company, after discussion with the
portfolio company to understand the variance, proceeds to reconcile the
difference in one of two ways:

 

  •   If the Company can determine the exact month(s) the adjustment took place,
we update the respective monthly financials in the PMR and SQL systems, while
maintaining and preserving the original monthly financials and replacing it with
the newly amended monthly financials noting the time and date along with who
entered the new statements.

 

Page 4 of 11



--------------------------------------------------------------------------------

  •   If the Company cannot determine when exactly the adjustment was made, we
add a Period 13 Adjustment that reconciles the audit to the monthly actuals and
requires a separate comment to be made by the Partner 1 to explain the
difference and reference correspondence with the portfolio company regarding
that difference. The Period 13 Adjustment must fully resolve the variance
between audited and monthly unaudited financials.

 

  •   Partner 1 is required to approve the audited financials after reviewing
the information that was entered and (if necessary) making a Period 13
Adjustment. If an adjustment is required the audited financials cannot be
approved until the adjustment is made and the variance is fully resolved. CIO
sign off is required if a Period 13 adjustment has been made and a variance
exists above $250,000 for certain line items.

 

  •   In the event that audited financial statements have not been received as
required, an email notification is sent to the Managing Director and
Analyst/Associate notifying him/her that their respective company is not in
compliance; within 7 days the Managing Director and Analyst/Associate are
notified again and within 15 days the Executive Committee is notified of the
non-compliance. At this point, the CIO will begin to take appropriate action to
ensure the Company’s best interests are preserved.

 

  •   Compliance Certificate – Portfolio companies are generally required to
provide a monthly compliance certificate typically within 30 days after the end
of the each month. The monthly compliance certificate requires the portfolio
company to certify compliance with covenants and bring down applicable
representations and warranties. In the event, that monthly compliance
certificates have not been received as required, an email notification is sent
to the Managing Director and Analyst/Associate notifying him/her that their
respective company is not in compliance; within 7 days the Managing Director and
Analyst/Associate are notified again and within 15 days the Executive Committee
is notified of the non-compliance.

 

  •   Non Compliance by any portfolio company with Borrower Reporting
Requirements is brought to the attention of the Executive Committee pursuant to
a nightly email alert generated by the SQL system. After discussion with the
deal team regarding any Borrowers that are late on their reporting requirements,
the CIO will begin to take appropriate action to ensure the Company’s best
interests are preserved.

 

Page 5 of 11



--------------------------------------------------------------------------------

  C) Reporting Review Process

 

  •   Monthly Review Procedures – Generally, portfolio company financial
statements and compliance certificates are reviewed on a timely basis by the
Analyst/Associate and Managing Director responsible for the portfolio company.
At both loan closing and on an ongoing basis post closing, the Company’s SQL
system allows for various financial alerts to be set up and activated. The
financial alerts may include but are not limited to:

 

  •   Cash < Debt

 

  •   Leverage multiples

 

  •   Revenue, EBITDA, and operating cash flow performance

 

  •   Liquidity ratios

 

  •   RML

 

  •   Days Sales Outstanding and Days Payable Outstanding

 

  •   Among others

 

  •   If upon approval of the monthly financial statements any of the set
financial alerts are triggered, the CEO, CIO, Group Head and Managing Director
will be notified automatically via our PMR and SQL system by email that an alert
has been generated and action is required.

 

  •   In addition to the various financial alerts, the Company’s PMR and SQL
systems may also facilitate the tracking of soft covenants, milestones, and
other events to be monitored and tracked real time through an alert and
notification system. However, we may not include such additional monitoring with
every portfolio company as it is only completed on a case by case basis, with
discretion given to the Managing Director or CIO to determine what if any
additional items should be monitored and tracked. We are in the process of
enhacing our PMR and SQL systems to allow for greater flexibility in entering
and tracking such potential soft covenants or key inputs in the future.

 

  •   In addition, the PMR and SQL systems can also be set to automatically
generate certain alerts that maybe custom tailored to monitor specific events
and alert relevant persons when appropriate and within the existing systems
development parameters.

 

  •   Through our SQL system we track various elements of a portfolio company’s
performance and identify any concerns regarding the company’s financial
performance. We generally maintain a detailed record of financial performance
for each portfolio company, including copies of the compliance certificates and
monthly financial statements electronically in our PMR and SQL system. If there
are issues, these issues are reviewed and actions are determined by the
Investment Committee. No less than once a month, the CIO reviews all watch list
credits or credits of concern with the deal teams.

 

Page 6 of 11



--------------------------------------------------------------------------------

  •   Quarterly Review Procedures – Most portfolio companies undergo a full
quarterly review. The Managing Director who sponsored the loan or is now
responsible for such loan is required to present a Quarterly Report Memorandum
or “QRM” and certify that they have reviewed the company’s financial statements
and performance and have to the best of their knowledge and ability outlined any
material concerns or issues being faced by the portfolio company.

 

  •   On a quarterly basis, the Company may not require a QRM to be done for
every portfolio company. The general parameters and guidelines for determining
which portfolio companies undergo the QRM process are listed below:

 

  •   All rated 3, 4, 5 credits from the prior quarter

 

  •   All public companies where Loan-to-Value is greater than 40% and the
portfolio company has less than 9 months of cash on hand

 

  •   All private companies where Remaining Months of Liquidity is less than 3
months and we do not have a signed term sheet on hand for a new round of equity
or subordinated capital

 

  •   All rated 2 companies with greater than $20 million of debt exposure

 

  •   The Company’s CEO and CIO have the ability to add any portfolio company to
the QRM process during the quarter

 

  •   The purpose of the QRM is to determine at a more comprehensive level if
there are any credit or performance issues impacting the portfolio company and
to review the results of the portfolio company’s performance compared to
expectations based on management’s operating plan as well as to Hercules
expected performance plan. The QRM is the basis for credit grading and
enterprise valuation assessments. The QRM generally includes:

 

  •   Portfolio Company Credit Rating

 

  •   Portfolio Company Loan Specifics, Such as Initial Commitment, Fees,
Interest Rate, Terms, etc.

 

  •   Portfolio Company Loan to Value Analysis or “LTV”

 

  •   Portfolio Company Enterprise Value compared to public comparables

 

Page 7 of 11



--------------------------------------------------------------------------------

  •   Portfolio Company Financial Performance Analysis versus Plan (Management
and Hercules Case)

 

  •   Portfolio Company Business Update and Recent Developments

 

  •   There are multiple levels of review of the QRM within the Company’s
management structure. At any review point in the process the QRM can be directed
back to the Managing Director-Deal Sponsor with inquiries and further disclosure
or explanation requirements. Both the deal sponsor’s credit rating and
enterprise valuation conclusions may change as a result of this review process.
Each QRM report requires signed approval by the respective Group Head, who is
held accountable for their respective group’s investment performance and Credit
Grading. Review and signed approval is also required by the Chief Investment
Officer.

 

  •   The Investment Committee, which is comprised of senior members of
management, will meet collectively to sign off on the complete set of QRM’s and
other results driven by QRM. At this juncture, the Investment Committee will
also determine collateral based valuation adjustments for loans.

 

  •   The Investment Committee’s valuation and credit grade results are
submitted to the Company’s Board of Directors Valuation Committee (“Valuation
Committee”) in a summary report prepared by management. In addition, all QRM
reports are supplied to the Valuation Committee. Rated 3, 4 and 5 portfolio
company QRM’s are attached to the summary report and the rated 1 and 2 reports
are made available electronically. When applicable, third party valuation expert
results are summarized in the report. The Valuation Committee convenes quarterly
to review management’s findings, make inquires as necessary and to ultimately
conclude on the credit ratings and investment values for the current quarter’s
public disclosures.

 

  D) Components of the Quarterly Review

 

  •   Loan Credit Grade Assignment – As part of the Quarterly Review, we grade
all loans on a scale of 1 to 5. This system is intended to reflect the
performance of the borrower’s business, borrower performance to plan and the
collateral coverage of the loans and other factors considered relevant.

 

  •   Rating 1 – Loans involved with the least amount of risk in Hercules
portfolio. The borrower is performing at or above expectations and the trends
and risk profile is generally favorable.

 

Page 8 of 11



--------------------------------------------------------------------------------

  •   Rating 2 – The borrower is performing as expected and the risk profile is
neutral to favorable. Generally all new loans are initially graded 2.

 

  •   Rating 3 – The borrower may be performing below expectations and the
loan’s risk has increased meaningfully since origination or the company is
approaching a natural capital raising event within three to six months. Hercules
generally increases its monitoring of a respective borrower that may have
limited amounts of cash remaining on the balance sheet, as it is approaching its
next equity capital raise within the next three to six months period, or if the
estimated fair value of the enterprise may be lower than when the loan was
originated. The loan grade will generally, but not in all cases, be lowered to a
level 3 even if the company is performing in accordance to plan as it approaches
the need to raise additional capital to fund its operations. Generally, venture
stage companies seek to raise capital every nine to fourteen months, as they
achieve new milestones. Other factors that may impact Loan grading include,
among others, when a company is completing or has completed a bridge financing
as part of a pending equity close, a term sheet has been accepted and an equity
close is pending, or a strategic investor has committed to funding, such as an
LOI.

Conversely, when a Loan grade has been lowered and the borrower closes its new
equity capital raise, Hercules may increase the loan grade back to grade 2 or
maintain it at a grade 3 as the company continues to pursue its business plan.

 

  •   Rating 4 – The borrower is performing materially below expectations. Loan
risk has substantially increased since origination and the prospect of securing
additional new capital is significantly in question. Loans graded 4 may
experience some partial loss or full return of principal but are expected to
realize some near term unrealized or realized loss of interest, may be on
non-accrual, or may require material deferment of interest or restructuring of
the existing Loan outstanding. Such Loans may require the fair value of the loan
to be reduced or impaired to the amount Hercules anticipates being the future
recoverable or liquidation value of the assets of the company in a controlled
liquidation scenario. Grade 4 investments are closely monitored.

 

  •   Rating 5 – The borrower is in full workout mode, generally nonperforming
and on non-accrual, materially performing below expectations and a significant
risk of principal loss is probable. Loans graded 5 will often experience some
partial principal loss or full loss of remaining principal, accrued interest and
fees outstanding. Grade 5 loans will require the fair value of the loans be
reduced to the amount, if any, Hercules anticipates will be recovered.

 

Page 9 of 11



--------------------------------------------------------------------------------

  •   Financial Performance versus Plan Analysis – The Company and Management of
the portfolio company perform independent projected financial analysis for the
year. This plan is constructed to set future expectations for the portfolio
company’s financial performance. On a quarterly basis, both the Company and the
portfolio company’s Management case are compared to the actual results of the
quarter. Favorable and unfavorable variances are generally marked and documented
in the notes of the QRM.

 

  •   Loan to Value and Enterprise Valuation Analysis – Company Management
ascribes a loan to value or “LTV” of the underlying assets, both tangible and
intangible (if applicable) or in some cases uses a going concern valuation
methodology based on EBITDA or some other multiple such as a multiple to
revenues, among others, if approapriate or applicable, given the unique nature
or each of the portfolio companies business model or lack of any direct public
comparables. The factors considered by the managing Director-Deal Sponsor in
assigning an enterprise value to the portfolio company include, but are not
limited to the portfolio company’s most recent capital transaction, market
comparable analyses including public comparables and M&A comparables, public to
private illiquidity discount and other adjustments that are deemed applicable
and appropriate, including an assigned weigting or probability of the potential
best estimated exit event, such as IPO or M&A.

 

  E) Follow-Up Monitoring of Portfolio Companies

 

  •   Follow-Up Monitoring – The Company requires Analysts/Associates and
Managing Directors to maintain frequent dialogue with their portfolio companies.
Follow–up monitoring may include discussions with management, discussions with
existing financial sponsors as to the progress of the portfolio company, on-site
visits by our personnel, and monthly and quarterly telephonic communications
with key portfolio company personnel as well as review of monthly or quarterly
financial statements. Follow-up monitoring is tracked by our SQL system.
Updates, developments, comments and other relevant information are posted in the
SQL system on an ongoing basis. Each night, a summary of all comments entered is
sent to the Executive Team and applicable Group Head for review. If a comment
for any particular portfolio company has not been entered into the SQL system
for a period of, generally, 30 days, an automated system generated email alert
will be sent to the deal team and Executive Committee.

 

Page 10 of 11



--------------------------------------------------------------------------------

II. Monitoring of the Portfolio

 

  •   We continuously evaluate our portfolio on a portfolio level by using our
SQL database to monitor various aspects of our portfolio composition using
several different criteria. We track and review the mix of our investment
portfolio by: geographic region, capital sponsor, venture capital partner, stage
of development, financial sponsor syndicate, and sector, among other criteria.

 

Page 11 of 11